UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13521 Hypercom Corporation (Exact name of registrant as specified in its charter) Delaware 86-0828608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8888 East Raintree Drive, Suite 300, Scottsdale, Arizona 85260 (Address of principal executive offices) (Zip Code) (480) 642-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.001 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of June 30, 2009, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $51,308,669 based on the closing sale price as reported on the New York Stock Exchange. Shares held by executive officers, directors and persons owning directly or indirectly more than 10% of the outstanding common stock have been excluded from the preceding number because such persons may be deemed to be affiliates of the registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. Class Outstanding at March 9, 2010 Common Stock, $.001 par value per share 54,647,787 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Notice and Proxy Statement for the 2010 Annual Part III (Items 10, 11, 12, 13 and 14) Meeting of Stockholders (Proxy Statement) TABLE OF CONTENTS Item No. Caption Page PART I 1. Business 2 1A. Risk Factors 15 1B. Unresolved Staff Comments 28 2. Properties 28 3. Legal Proceedings 29 4. (Removed and Reserved) 30 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 6. Selected Financial Data 32 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 7A. Quantitative and Qualitative Disclosures About Market Risk 50 8. Financial Statements and Supplementary Data 50 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 51 9A. Controls and Procedures 51 9B. Other Information 53 PART III Directors, Executive Officers and Corporate Governance 53 Executive Compensation 53 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Certain Relationships and Related Transactions, and Director Independence 54 Principal Accountant Fees and Services 54 PART IV Exhibits and Financial Statement Schedules 54 Signatures 55 Exhibit Index Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report and certain information incorporated by reference herein contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. In passing the Private Securities Litigation Reform Act of 1995, as amended (the “Reform Act”), Congress encouraged public companies to make “forward-looking statements” by creating a safe harbor to protect companies from securities law liability in connection with such forward-looking statements. We intend to qualify both our written and oral forward-looking statements for protection under the Reform Act and any other similar safe harbor provisions. “Forward-looking statements” include expressed expectations of future events and the assumptions on which the expressed expectations are based. The words “believe,” “expect,” “anticipate,” “intend,” “forecast,” “estimate,” “project,” “will” and similar expressions identify forward-looking statements. Such statements may include, but are not limited to, the severity and duration of the current economic and financial conditions, the state of the electronic payments industry and competition within the industry; projections regarding specific demand for our products and services; the level of demand and performance of the major industries we serve, including but not limited to the banking sector; the commercial feasibility and acceptance of new products, services and market development initiatives; our ability to successfully penetrate the vertical and geographic markets that we have targeted; our ability to improve our cost structure, including reducing our product and operating costs; our ability to develop more recurring revenue streams; our ability to successfully manage our contract manufacturers and our transition to a joint development manufacturing model, including the impact on inventories; our ability to allocate research and development resources to new product and service offerings; our ability to increase market share and our competitive strength; our future financial performance and financial condition; the adequacy of our current facilities and management systems infrastructure to meet our operational needs; the status of our relationship with and condition of third parties upon whom we rely in the conduct of our business; the sufficiency of reserves for assets and obligations exposed to revaluation; our ability to successfully expand our business and increase revenue; our ability to integrate and obtain expected results and benefits from future acquisitions; our ability to effectively manage our exposure to foreign currency exchange rate fluctuations; our ability to sustain our current income tax structure; the impact of current and future litigation matters on our business; our ability to fund our projected liquidity needs and pay down outstanding debt obligations from cash flow from operations and our current cash reserves; our ability to remain compliant with and provide transaction security as required by relevant industry standards and government regulations; and future access to capital on terms that are acceptable, as well as assumptions related to the foregoing. All forward-looking statements are inherently uncertain as they are based on various expectations and assumptions concerning future events and are subject to numerous unquantifiable risks and uncertainties, some of which are unknown, that could cause actual events or results to differ materially from those projected. Due to such risks and uncertainties, you should not place undue reliance on our written or oral forward-looking statements. We are under no obligation, nor do we intend, to update or revise such forward-looking statements to reflect future developments, changed assumptions, the occurrence of unanticipated events, or changes to future operating results over time. We provide the risk factor disclosure contained in “Item 1A — Risk Factors” of this Annual Report on Form 10-K in connection with our continuing effort to qualify our written and oral forward-looking statements under the safe harbor protection of the Reform Act and any other similar safe harbor provisions. Many of the important factors currently known to management that could cause actual results to differ materially from those in forward-looking statements include such risks contained in our “Risk Factors” section. - 1 - Table of Contents PART I Unless otherwise indicated, the terms “Hypercom,” “the Company,” “we,” “our,” and “our business” refer to Hypercom Corporation and its subsidiaries on a consolidated basis. Item 1.Business General Hypercom Corporation is one of the largest global providers of complete electronic payment and transaction solutions and value-added services at the point of transaction. Our vision is to be the world’s most recognized and trusted brand for electronic transaction solutions through a suite of secure and certified, end-to-end electronic transaction products and software, as well as through a wide range of support and maintenance services. Our customers include domestic and international financial institutions, electronic payment processors, transaction network operators, retailers, system integrators, independent sales organizations (“ISOs”) and distributors. We also sell our products to companies in the hospitality, transportation, healthcare, prepaid card and restaurant industries. Customers around the globe select us because of our proven leadership and expertise in the global electronic payments industry, commitment to our customers’ success, continued support of technologies and the quality and reliability of our products and services. We deliver convenience and value to businesses that depend on reliable, secure, high-speed and high-volume electronic transactions. We believe our strength lies in our people, technology and a commitment to delivering excellent value to our customers. Our products enable our customers to accept a wide range of payments and other transactions, including credit cards, signature and PIN (Personal Identification Number) based debit cards, contactless identification and near field communications (“NFC”), stored-value cards, and electronic benefits transfer. We will continue to enhance our product and service portfolio, and make long-term investments in technology for the evolving needs of our customers. We are positioned to meet the increased demands of the global marketplace and capitalize on key geographic and vertical market opportunities in order to achieve our goal of increasing market share and profitability. Recent Developments In a transaction that closed in February 2010, Hypercom and The McDonnell Group formed a new venture, Phoenix Managed Networks, LLC, which equips payment processors, banks and retailers worldwide with highly reliable and cost-effective data communications services for transaction-based applications. Phoenix Managed Networks acquired and operates Hypercom’s HBNet secure transaction transport business. Industry veteran John McDonnell, Jr. serves as CEO of Phoenix Managed Networks. Mr. McDonnell is the founder and former Chairman and CEO of Transaction Network Services, Inc. We believe that the combination of our HBNet business and Mr. McDonnell’s in-depth knowledge and expertise in data communications will enhance our ability to expand market share and deliver strong returns for Hypercom’s investors and business partners. Business History We design and sell a variety of electronic transaction terminals, peripheral devices, transaction networking devices, transaction management systems, application software and information delivery services. Additionally, we provide directly, or through qualified contractors, support and related services, which include maintenance, on-site technology assessments, network training, and design and implementation. Founded in 1978, in Australia, our operations were primarily focused on Asia-Pacific markets until 1987, when we expanded our operations into the United States, and later into South America, Central America, Europe, and the Middle East.We reincorporated in 1996 under the laws of Delaware and shortly thereafter, through a series of corporate restructurings, became a U.S. holding company for the Australian corporation and its subsidiaries. In 1997, we completed an initial public offering of our common stock, which is listed on the New York Stock Exchange (“NYSE”) under the symbol “HYC.” We report our operating information in four business segments as follows: (i)the Americas, (ii)Northern EMEA (“NEMEA”), (iii)Southern EMEA (“SEMEA”), and (iv)Asia-Pacific. The Americas consist of the U.S., Canada, Mexico, the Caribbean, Central America, and South America. NEMEA consists of Germany, Austria, Scandinavia, and the Benelux countries. SEMEA consists of France, Spain, the United Kingdom, Ireland, Eastern Europe, Russia, the Middle East, and Africa. Asia-Pacific consists of China, India, Japan, Korea, Southeast Asia, Australia, and New Zealand. See Note 22 to our consolidated financial statements included herein. - 2 - Table of Contents On April 1, 2008, we acquired all of the outstanding shares of Thales e-Transactions SA, Thales e-Transactions GmbH, Thales e-Transactions Ltd, and Thales e-Transactions España, (collectively, “Thales e-Transactions” or “TeT”). Thales e-Transactions was a leading provider of secure card payment solutions in some of Europe’s largest markets, including France, Germany, Spain and the United Kingdom. With the acquisition, Hypercom has become one of the largest providers of electronic payment solutions and services in Western Europe, solidifying our position as the third largest provider globally, and expanded our team of industry experts that will lead our operations going forward. With worldwide headquarters in Scottsdale, Arizona, we market our products in more than 100 countries through a global network of sales, service and development offices. Our main regional sales headquarters are located in the U.S., Brazil, Mexico, France, Germany, andthe Philippines. Electronic Payments Industry Over the past several decades, consumers worldwide have increasingly utilized card-based payment methods, such as credit, debit, and gift cards, to replace checks and cash. Card-based payments require the use of a point of sale (“POS”) terminal capable of reading a cardholder’s account information from the card’s magnetic stripe or chip and combining this information with the transaction information. The POS terminal electronically captures and securely transmits this information over a communications network to an authorized computer data center and then displays the returned approval or denial response. The structure of the electronic payments industry is best described by examining the entities involved and their relationship to one another. Card associations, like Visa and MasterCard, which license their “brand” to card issuers, such as banks, operate high volume communications networks connecting card issuers with transaction processors. Card associations also define the standards that POS terminals must meet to be certified for use in their respective networks. Transaction acquirers and their agents sign up merchants, install POS terminal equipment, capture the transaction data, and route it through the credit or debit card network to obtain transaction approval. Payment processors charge an interchange fee to authorize the customers’ transactions, providing a tally of these transactions to merchants, and transfer funds to merchants to cover card purchases. Card issuers provide consumers with the payment card and settle their accounts. Equipment providers make the POS terminal hardware and software and, in our case, also network equipment upon which high-performance and secure payment processing networks rely. Transaction services providers facilitate the delivery of the transaction data between merchants and payment processors. This structure may vary in each geographic region or country where multiple functions may be performed by a single entity such as a bank. Card associations, bank card issuers, transaction acquirers and payment processors are differentiating their offerings, in part, by offering value-added applications and incorporating innovative acceptance technologies including contactless, biometrics and flexible connectivity options like wired and wireless internet protocol technologies. As a result, electronic payment systems that can run multiple value-added applications and incorporate emerging technologies are becoming increasingly important in today’s market. Payment systems require an exceptionally high level of reliability and security, as even an apparently small system failure or a security breach can have significant consequences. The electronic payments industry operates in a secure environment of dedicated systems, applications, specialized hardware products and access networks. The industry will continue to evolve as the demands of the market and the rules that govern its standards and security change rapidly. During 2009 and continuing into 2010, there has been continuing focus on the security of the payment system. Several large breaches of transaction processors’ and retailers’ systems around the world have resulted in increasing levels of fraud. As a result, there has been an increased focus on the security standards and audit requirements followed by the industry. In order to promote a common understanding of published security requirements and develop security best practice guides, Hypercom, Ingenico SA (“Ingenico) and VeriFone Holdings, Inc. (“VeriFone”) formed the Secure POS Vendors Alliance (“SPVA”) in April 2009. - 3 - Table of Contents Under current industry rules, retailers around the world have been forced to invest considerably in security audits in order to demonstrate compliance with the Payment Card Industry (“PCI”) security requirements. These audit expenses can extend into the millions of dollars yet, as has been demonstrated by several breaches, does not guarantee immunity from security breaches. As a result, in 2009 we began to see some major retailers outsource to third parties their complete payment systems, from card swipe or insertion through transaction settlement and reporting, in order to remove all payment card data from their systems and significantly reduce or eliminate their PCI audit expense. Hypercom has been successful in providing outsourced payment solutions for several large retailers in France, and our expectation is that this is a trend that will continue to grow across all major card payment markets and geographies, which we believe will provide us with future growth opportunities. Market Size and Barriers to Entry The POS terminal market is highly concentrated with the top three POS terminal providers accounting for the majority of terminals shipped. A recent independent research report estimated the three top companies (VeriFone, Ingenico and Hypercom) represent 79.6% of worldwide shipments. The remaining portion of the market is spread among approximately 15 providers who compete on either a regional or local country basis, within specific markets or with a limited range of products and services. We believe the following market constraints are barriers to entry and may inhibit the ability of certain terminal providers to take advantage of future market growth in our industry: • Price.Pricing is a significant consideration in our customers’ purchase decisions. Consequently, terminal providers have been increasingly challenged to deliver products and services that target critical specifications at competitive price points. • Scale.The design, manufacture and distribution of POS terminals on a global basis requires a significant investment in development, manufacturing and distribution resources. As a result, smaller or regional providers may have limited ability to compete with larger providers who can spread costs on a broader basis at higher volumes. • Certification Standards and Costs.All payment solutions must be certified with card associations, financial institutions and payment processors. Many banking organizations have their own national or even regional standards for communications messaging, user operation, security and local card acceptance. These standards and certification requirements are constantly changing and the certification process can be a lengthy and expensive undertaking. Several terminal providers in the industry lack the relationships, knowledge and experience necessary to obtain these certifications quickly and cost-effectively, thereby limiting or delaying their time to market and overall competitiveness. • Commitment to Future Technologies.New standards, regulations and certifications in the electronic payments industry require terminal providers to continually develop new technologies that enhance the performance and profitability of both customers and end-users. Such requirements necessitate significant annual investment in research and development. • Global Presence.Large customers may prefer terminal providers that have a worldwide presence with the ability to provide services and support in many geographic regions. Smaller or regional providers may be competitive in their niche, but they may not be able to provide cost-effective equipment, services and timely support on a global scale. Market Growth Drivers The following are a number of factors that have contributed to recent growth in our industry that we believe will continue to do so in the near future: • Security Standards.New industry security and interoperability standards are driving recertification and replacement of electronic payment systems, particularly in Europe and the U.S. In order to offer electronic payment systems that connect to payment networks, electronic payment system providers must certify their products and services with card associations, financial institutions and payment processors as well as comply with government and telecommunication company regulations. The major card associations have introduced new security standards to address the continually growing need for transaction security. The two major security standards initiatives in the industry are EMV and PCI. The name EMV comes from the initial letters of EuroPay International, MasterCard International and Visa International, the three companies that originally cooperated to develop the standard. EMV is a set of global specifications for cards, terminals, and applications designed to ensure interoperability between smart cards and electronic payment systems on a global basis, increase functionality of electronic payment systems and reduce fraud. The move to comply with EMV specifications should continue to significantly promote terminal replacement, particularly in regions such as Europe, Asia-Pacific, and Central and South America, where EMV implementation conversion dates have been established. Visa International and MasterCard International cooperated in recent years to develop and release the PCI specification and test methods for the certification of electronic payment systems for secure debit transactions. This new set of standards supersedes previous security standards separately issued by Visa and MasterCard (not including EMV) and has been a driver of additional terminal replacement. In late 2008 and early 2009, there were several high profile security breaches in Tier 1 payment transaction processors in the U.S. These breaches in systems that had been certified as compliant with PCI standards is causing a review of the existing standards and may result in an industry move, at least in the U.S., to mandate end-to-end encryption (“E2EE”) of payment transactions. During 2009, we have seen an increasing focus on E2EE. As of the end of 2009, few customer pilots are operational; however, we expect that, in 2010 and following years, large rollouts of E2EE systems will take place in the U.S. and other countries that have not migrated to EMV style chip cards. It should be noted, however, that EMV is not a complete solution against payment card fraud. Several large transaction processors and acquirers in EMV based countries (particularly the United Kingdom) are considering rolling out E2EE solutions to securely encapsulate the EMV transaction messages. - 4 - Table of Contents • Interoperability Standards.In the U.S., payment processors have two levels of certification, referred to as Class A and Class B. Class B certification ensures that an electronic payment system adheres to the payment processor’s basic functional and network requirements. Class A certification adds another stipulation that the payment processor will support the electronic payment system on its internal help desk systems. Obtaining these certifications can be costly and time intensive, and is required by U.S. payment processors. In other countries outside of the U.S., payment applications have to be certified with local banks, processors or card schemes. Electronic payment systems must also comply with evolving country-specific security regulations. Countries such as Australia, Canada, Germany, the Netherlands, New Zealand, Singapore, Sweden and Switzerland have particularly stringent and specific security standards. Electronic payment systems must also comply with recommendations of quasi-regulatory authorities and standard-setting committees, which address, among other things, fraud prevention, processing protocols and technologies utilized. New standards are continually being adopted as a result of worldwide fraud prevention initiatives, increasing the need for system compatibility and new developments in technology. These complex and evolving requirements will provide an opportunity for continuous replacement of outdated equipment with newly certified electronic payment systems. • Broadband & Internet Protocol.Internet Protocol (“IP”) connectivity provides faster transmission of transaction data at a lower cost, enabling more advanced payment and other value-added applications at the point of sale. Major telecommunications carriers have expanded their communications networks and lowered fees to allow more merchants to utilize IP networks cost effectively. The faster processing and lower costs associated with IP connectivity have opened new markets for electronic payment systems, many of which have previously been primarily cash-only industries such as quick service restaurants (“QSRs”). • Contactless.Contactless technology, based on the deployment of contactless cards or NFC-enabled mobile telephones, creates a convenient way to pay for goods and services. It is an emerging technology that is rapidly gaining acceptance due to its delivery of extremely fast transaction times, reduced waiting times and elimination of the need for paper signatures and receipts. It is especially suitable for access control and use in cafeterias, QSRs, gas stations and public transit systems. • Wireless.Wireless electronic payment solutions are being developed to increase transaction efficiency and mobility. Wireless terminals can provide consumers with additional security by allowing them to maintain control of their payment card at all times. Additionally, the cost per transaction using wireless terminals may be lower than that of wired terminals in regions burdened with high telecommunications costs such as Europe and Asia-Pacific. It also enables terminal deployment in those regions lacking an established landline telecommunications infrastructure. We provide IP, Code-Division Multiple Access (“CDMA”), General Packet Radio Service (“GPRS”), Bluetooth and Wi-Fi connectivity across our range of wireless products. - 5 - Table of Contents • Debit.Debit is the dominant payment instrument in most international markets and is rapidly growing in the U.S. Debit cards allow banks to reach a wider population of potential cardholders, thereby increasing the number of transactions. The cost of a debit transaction is generally lower than that of a credit transaction and combined with PIN-based security or biometric technology, provides a solution that helps reduce fraud. As a consequence, electronic payment is now an affordable and convenient option in markets lacking a significant consumer credit base as well as for small ticket or lower margin merchants. • Emerging Regions and Markets.In the U.S. and Europe, consumer markets such as QSRs and unattended/self service have started using IP terminal devices. These lesser penetrated vertical markets represent a significant opportunity for us, as well as other geographies in each of our business segments, such as Brazil, China, Eastern Europe, India, Mexico and Russia, which are experiencing rapid growth in the usage of card-based payments. The increasing adoption of electronic payments in these regions is driven primarily by economic growth, improving telecommunications infrastructure development, strong support from governments seeking to increase sales tax collection, and the dramatic increase of wireless networks for voice and data communications. • Multiple Applications.In addition to payment, terminals have the capability to perform concurrent applications like loyalty, stored value, on-screen advertising, electronic signature capture, age identification, and benefits authorization and transfer. The secure integration of these applications along with payment processing provides a comprehensive solution that allows merchants a means of competitive differentiation, revenue enhancement and cost reduction. • Smartphone Based Terminals. With the increasing processing power and popularity of Smartphone and PDA devices in the hands of the small or occasional merchant, there is an emerging opportunity to enable these devices to accept card based payments. These devices have been capable of taking card payments where the card number is manually entered into the application running on the device for some time. However, a manually-entered card number attracts a considerably higher transaction cost than one where the physical card is swiped or entered (card present transaction). Recently, some providers have offered mobile “add-on” hardware and software applications, particularly around the Apple iPhone, whereby a device can be attached to the Smartphone or PDA to enable card present transactions to take place. While deployment of these types of devices may have some effect on the sales of existing mobile payment terminals, it is expected that the overall total available market for mobile payments will increase. • Non-Traditional Applications.The healthcare sector is a significant opportunity for terminal providers, particularly in European Union countries. Electronic transaction terminals and transaction services technology can be utilized in the healthcare sector to provide fast and secure transmission of health benefits eligibility, authorization and payment. Additionally, strong industry and consumer support for unattended payment terminals and kiosks, particularly in the areas of gasoline/petrol stations and mass transit, provides a growing market for these equipment makers. Lastly, the government sector, particularly in the U.S., has produced initiatives such as identity verification, check imaging/conversion, electronic benefit transfer programs, and the U.S. military’s payment programs, all of which are potential drivers of terminal deployment. Competition The electronic payments industry is intensely competitive and subject to an increasing rate of technological change, evolving customer requirements and changing business models. Despite the previously discussed barriers to entry, the rapid pace of technological change creates new opportunities for existing competitors and start-ups, and may render existing technologies less valuable. Customer requirements and preferences continually change as new technologies emerge or become less expensive, and as concerns such as security and privacy rise to new levels. - 6 - Table of Contents We face competition from well-established companies and entities with differing approaches to the market. Our main direct global competitors are Ingenico, a French company, and VeriFone, a U.S. company, both of which are publicly-held companies that are substantially larger and historically more profitable than we are. These two competitors have grown larger and have entered new markets through a spate of acquisitions in recent years, including Ingenico’s acquisitions of Sagem Monetel in France and EasyCash in Germany, and VeriFone’s acquisition of Lipman Electronic Engineering in Israel. In any particular market, we may also find ourselves in competition with local or regional providers. In our multi-lane business line (department stores, grocery stores, QSR and other merchants), we compete with additional vendors including Fujitsu, Hand Held Products (a division of Honeywell International Inc.) and Retail Solutions Inc. Competitive Strategy Our strategy is to distinguish ourselves by combining operational excellence, technology and customer relationships with an end-to-end comprehensive portfolio of products and services that drives merchant revenues and reduces their total cost of ownership. Key elements of our competitive strategy include: • Further Penetrate Existing Markets.We plan to continue promoting and marketing the functionality of our product portfolio to address the specific needs of key vertical markets. We intend to continue to focus on increasing our penetration in the following markets: automatic teller machines (“ATMs”), Electronic Benefit Transfer (“EBT”) and eHealth, as well as unattended applications such as transportation ticketing and integrated kiosks. In planning to maintain our leadership in the independent retail market, we have further organized our products to target high-end and low-end markets, through acceptance of magnetic stripe and smart cards, support of credit, debit, check, EBT and a full range of prepaid products, including gift cards and loyalty programs, among others. Our products are easily integrated with a full range of optional internal or external devices, including secure PIN pads, check imaging equipment, barcode readers, contactless and NFC readers and biometric devices. Our secure PIN pads support credit and debit transactions, as well as a wide range of applications that are either built into electronic payment systems or connect to electronic cash registers (“ECRs”) and other electronic payment systems. • Capitalize on Demand for Wireless Transactions.We plan to accommodate the growing demand for reliable, secure, convenient and cost-efficient wireless devices. Potential users of this technology include mobile merchants such as taxi and delivery drivers, in-flight airline service providers, stadium event operators, off-site services and pay-at-table restaurants. These merchants are looking for a terminal that utilizes the convenience of wireless communication technologies and the security of being able to receive real-time authorizations with the reliability of a wired terminal. Simultaneously, we are aggressively transitioning into the consumer transaction market by providing processing alternatives like stored value and prepaid replenishment services for the transportation sector and digital wallet technology as an alternative to cash payments. • Capitalize on Terminalization Requirements of Emerging Geographic Regions.We plan to continue seeking opportunities to expand global market share by leveraging our product portfolio and distribution channels in emerging, high-growth regions in Europe, Asia-Pacific and South America. In addition to expanding into new geographic markets, we will benefit from a replacement cycle that is ongoing in various geographic regions for a variety of reasons, including valued-added technologies (signature capture, contactless, multi-application); new security standards (EMV and PCI); and newer communications technologies (wireless, IP connectivity). • Focus on Market-Driven Product Development.We plan to continue concentrating our research and development resources on new products and services that address current and near future requirements of our customers. We plan to focus our development efforts in the following areas: enhanced security at the terminal and transaction level; advanced communications technologies such as IP-enabled and wireless terminals; multiple-application; contactless technologies; and products for new vertical markets such as unattended/integrated kiosks and ATMs. We will continue to work with our customers to ensure our products meet their needs and technical requirements, and are brought to market in a timely and cost-effective manner. - 7 - Table of Contents • Continue to Pursue Recurring Revenue Opportunities.We plan to further identify and pursue opportunities that are complementary to our existing products to provide recurring revenue, including expanding our services business, which provides deployment, help-desk, repair and other post-sale services in Australia, Brazil, Chile, France, Germany, Mexico and the United Kingdom. We will continue to pursue similar opportunities that will help us enhance our primary business of terminal manufacturing to a more diversified business model that includes both one-time and recurring revenue streams. • Consider Strategic Acquisitions and Joint Ventures.We may augment our growth by acquiring complementary businesses, new products to enhance our core competencies, or new technologies to complement our research and development activities or enter into additional joint ventures. Any acquisition or joint venture would be intended to broaden our suite of electronic payment solutions, expand our presence in selected geographies, broaden our customer base, expand recurring revenue opportunities or increase our penetration of selected channels and vertical markets. • Clearly delineate our business from that of our customers. During 2009, we have seen our two main competitors execute strategies that place them in direct competition with some of their customers. We believe that we can gain market share as a result of these actions. Our marketing message emphasizes that we will respect our customers’ businesses and try to avoid entering into arrangements that place us in direct competition with customers, unless mutually agreeable. Product Lines and Services Our products and services include electronic transaction terminals, peripheral devices, application software, transaction networking devices, transaction management systems, asset management services, transaction services, and payment solutions. Unless otherwise noted below, we sell a full range of products and services in the Americas, NEMEA, SEMEA and Asia-Pacific business segments. We completed the migration from the TeT product set and are moving to a common terminal architecture. Terminals and Peripherals We currently offer the following terminal and peripheral products, the sale of which accounted for 74.7%, 73.9%, and 71.3% of total revenues during the years ended December 31, 2009, 2008, and 2007, respectively. • Terminals — includes the Optimum L4150, and L4250—compact, high-performance signature capture and PIN entry card payment terminals specifically designed for multilane retailers; the Optimum T4200 family—powerful 32-bit desktop terminals for true multiple applications; the Artema Hybrid, Artema Compact and Artema Desk family of countertop terminals specifically designed to manage highly secure EMV transactions in markets formerly served by TeT; the Optimum M4100, M4230 and M4240—mobile terminals that leverage the latest in wireless communication technologies. - 8 - Table of Contents • Peripherals — includes printers, PIN pads, check readers, receipt capture devices, biometric, NFC verification devices and external modems. Our family of durable, high-security PIN pads and card acceptance devices are designed for either indoor or outdoor use. The products include the Optimum P2100—a PIN pad for integrated retail environments (currently offered only in our NEMEA and SEMEA segments); the P1300 family—PIN entry devices that meet the latest PCI security standards; the S9 family—secure PIN pads that include integrated card readers; and the S1200 and S1300—the outdoor components to our QSR drive-thru solution. The PIN pad product family is augmented with the Artema PIN Hybrid and Artema S10 PIN Pads servicing the high security markets formerly served by TeT. The Wymix PIN Pad, which has a built-in contactless reader, is installed in the large retail market segment serviced by the Wynid family of retail payment solutions, including some of the world’s largest retailers. • Unattended Solutions — includes a range of PIN pads and keyboards, card readers and payment controllers designed to permit the efficient integration of payment functionality in a variety of self-service environments such as transportation ticketing, gasoline/petrol station pumps, on and off-street parking machines, and general purpose kiosks. As well as being a leading supplier of highly secure Encrypting PIN Pads (“EPPs”) for ATMs, our unattended payment solution, Artema Modular, is widely regarded as best-in-class by the many system integrators who have deployed it worldwide. • eHealth — in 2008 we launched the medLine family of terminals to support the next generation German eHealth healthcare system. The medLine family includes a full range of terminal devices for both attended and unattended environments within the public healthcare environment. Transaction Networking Devices, Transaction Management Systems and Application Software Products that interface with our terminal technology include our industry exclusive network access controllers and gateway devices specifically designed to support the unique requirements of high volume/high value transaction-based networks. Products in this family include the MegaNAC 180 and 8000, ATMConnect™ and the IN-tact family of Ethernet/Internet gateway devices. Every network application software program we produce includes a management and control module that interacts with our HypercomView management system to monitor system operations. We also offer a complete portfolio of software applications for terminal operations, network device operations, systems development and management, and retail POS systems designed for use on a personal computer (“PC”). Services We are committed to providing a high level of service and support to our customers either directly, or through our distributors or other third-party providers. We offer a wide range of support services that contribute to the increased profitability of our customers and meet their individual needs. Our service business is organized around three important markets: asset management services; trusted transaction services; and payment solutions. Services accounted for 25.3%, 26.1%, and 28.6% of total revenues during the years ended December 31, 2009, 2008, and 2007, respectively. Asset Management Services — Our services organizations are focused on protecting our customer’s investment in payment systems and principally provide deployment, help desk, repairs, extended warranties, on-site support, logistics and inventory management services, as well as payment systems supplies provisioning. Additionally, these entities manage special projects such as software uploads or terminal enhancement programs requested by our customers. Terms of our service arrangements are set forth in separate service contracts ranging from one to five years, although termination is allowed with appropriate advance notification. In many cases we provide services not only for our products, but also for other manufacturers’ terminals and other hardware. Revenues under these contracts are recognized as we perform the service. Asset management revenue accounted for 15.2%, 17.2%, and 24.4% of total revenues during the years ended December 31, 2009, 2008, and 2007, respectively. • Full Service Centers — In several markets we offer the full array of Asset Management Services to major banks, card associations and other customers in our industry. Our service organization in Brazil is our largest, covering, directly and indirectly (through the use of third-party contractors), all of Brazil with multiple service centers and service resources located throughout the country. We continually seek to expand our service market share by increasing the deployed population of our terminals and product offerings in Brazil, as well as servicing terminals manufactured by our competitors. Our service organizations in Mexico, Chile, the United Kingdom, France, and Australia operate under a similar business model as that in Brazil and cover substantially all of their respective countries. - 9 - Table of Contents • Pan-region Repair Services — Through NetSet Americas Centro Servicio, our repair facility in Hermosillo, Mexico, we provide quality repair services for in-warranty and out-of-warranty equipment repairs to North American customers. Similar Hypercom repair depots are strategically located in other locations, including the United Kingdom, Germany, and China. • Authorized Repair Facilities — In addition to our direct repair service offerings, we selectively authorize capable third-party repair facilities to service and repair Hypercom equipment through our Authorized Repair Facility program. This program seeks to offer increased choices for repair service with our assurance of repair service quality and cycle time for our customers. Trusted Transaction Services — Our Trusted Transaction Services provide value-added data communication and other value added services for transaction-based applications through our new venture with the McDonnell Group, Phoenix Managed Networks, LLC. These capabilities include such functionality as protocol conversion, intelligent transaction routing and web-based, transaction-level reporting. As technologies such as IP and wireless take hold at the point of sale, this market will see a growing shift toward more sophisticated applications. Trusted Transaction Services provide a support infrastructure for our multi-application operating systems to quickly and cost-effectively deliver transactions to diverse processing entities. Early adopters include organizations involved in biometrics, health care, prepaid, micropayments, gift and loyalty. Market penetration of these complex applications is expected to dramatically increase in coming years as the consumer interaction can be transacted in several seconds with broadband connectivity, as compared to several minutes over dial-up connection. We believe Trusted Transaction Services will continue to support our growth beyond the payments industry into the information delivery market. Additionally, in 2008 we launched the Hypercom Mobile Network (“HMN”). HMN permits a wireless payment device to be provisioned with a HMN SIM (subscriber identity module card) at the manufacturing or logistics center. The HMN SIM is only activated on deployment of the device and permits the terminal to connect to the wireless communications carrier with the strongest wireless signal in the area. The HMN offers a range of control and reporting functions to ease management of a large number of wireless devices, thereby significantly reducing the total cost of ownership for the device owner. Hypercom Payment Solutions — Traditionally, only large retail merchants have been able to implement POS systems with interactive payment terminals. Through the acquisition in December 2006 of the existing technology and assets of TPI Software, LLC (“TPI”), a U.S.-based enterprise payment solutions business, we expanded our transaction services portfolio with the introduction of PC-based payment solutions, including support for PC-based retail POS systems, which enables us to broaden our customer base to include small- and medium-sized retailers. Hypercom Payment Solutions is also enabling the generation of new revenue streams by addressing the technology requirements of, and rising market interest in, a converged payment infrastructure that places electronic payment functionality on PC-based cash registers. Our strategy is to increase our recurring revenue stream by charging for enterprise payment services. Hypercom Payment Solutions is currently offered only in the Americas. Wynid Solution – Through the acquisition of TeT we were able to complement our payment solutions business with the integrated payment solution developed by the Wynid Technologies business unit in France. This powerful, server-based payment solution has been widely deployed by many of the leading retailers and hospitality organizations in France, and is being deployed internationally by some major petrol companies. The Wynid solution was one of the first integrated payment solutions to be EMV certified worldwide, and has recently evolved to support transactions using contactless cards and NFC-enabled mobile phones. - 10 - Table of Contents Product Marketing Our marketing organization benefits from a global product marketing group with product managers assigned to manage the life cycle of all new and legacy products. Our marketing communications strategy, which coordinates key market messaging across regions, is directed from our Scottsdale, Arizona headquarters; however, each region develops programs to meet the requirements of local markets. Components of our marketing program include product marketing, trade shows, news releases, editorial interviews, industry analyst briefings, speaking platforms and engagements, training and technology seminars, sales collateral and white papers, print advertising, articles and newsletters. Sales and Distribution Our major sales, marketing and distribution regions, broken down by business segment, include: •the Americas; •NEMEA; •SEMEA; and •Asia-Pacific. In 2009, approximately 16.7% and 83.3% of our consolidated revenue came from U.S. and international sources, respectively. Our global customers include: •Payment processors; •Distributors/resellers; •Large retail chains and QSRs; •Financial institutions; •System integrators; •ISOs; and •Government entities. Sales to specific customers have historically accounted for a significant portion of our revenue. Beginning in 2007, and continuing through 2008 as a result of the TeT acquisition, we saw greater diversification of our customer base. However, we remain reliant on certain large customers for our revenue streams. For example, First Data Corporation (which includes TASQ Technology) accounted for approximately 5.2%, 6.2%, and 5.3% of our revenue in fiscal 2009, 2008, and 2007, respectively. In 2009, our top five customers accounted for 19.0% of our revenue compared to 22.1% in 2008. We distribute and sell our products internationally primarily to large retailers, financial institutions and distributors. Domestically, we primarily distribute and sell our products to financial institutions, payment processors, retail chains, ISOs, distributors and resellers. Some of our key sales attributes are: • Global Presence.We are one of the largest worldwide providers of electronic payment system solutions for use at the point of sale. We have developed a global network of sales, support and development centers. We believe that our experience and global presence enable us to market, distribute and service our products more effectively, and in more markets than most of our competitors. • Comprehensive Product Portfolio.We offer a full range of products and services that address the spectrum of market requirements. Our product portfolio ranges from the low-cost, established and reliable T7 family of terminals to the more recently released, high-performance 32-bit Optimum family and the Artema family of secure high-performance terminals acquired in the TeT transaction. Our terminals are further complemented by a wide variety of peripherals that enhance their capabilities. Our services include networking, deployment, help-desk, repair and maintenance. We have major service centers in each of our business segments: the Americas—Brazil, Chile and Mexico; NEMEA—Germany; SEMEA—the United Kingdom and France; and Asia-Pacific—Australia. - 11 - Table of Contents • Low Total Cost of Ownership.The total cost of ownership includes the following costs: deployment, implementation, application certification, repair and maintenance and product obsolescence. We continue to support and focus on providing our customers with a clear migration strategy for new technologies, versus a buy today, replace tomorrow strategy. • Technology Adoption.Our technological advances have continued to support industry adoption of value-added features, such as electronic receipt capture, smart cards, electronic signature capture, positive identification and multi-application. We offer network products to host such multi-application offerings. Other technology innovations include IP and wireless connectivity, as well as RFID and contactless acceptance. Our engineering has consistently focused on quality and performance, including speed of the transaction, number of and type of completed transactions, the speed of application download and the user interface. Our modular design allows our customers to select only those features they require, thereby minimizing their costs and increasing their flexibility. We have reorganized our development team in recent years to more rapidly develop, prototype, and release new products to meet customer needs. • Terminal Management and Networking Expertise.We are a leader in terminal management and networking with a significant number of installations of our POS network controllers worldwide, managing not only our terminals, but those of our competitors as well. • Security Expertise.We are an industry leader in secure, state-of-the-art, network payment transactions providing full EMV and PCI certification, regulatory certifications, association certifications, contactless authentication, signature capture, identity and biometric authentication and enterprise security management, ensuring both physical and logical high performance interfaces are secure and certified for use globally, by both public telephony and mission critical computing processors. We are also on the forefront of bringing E2EE solutions to the electronic payments industry. Research and Development Our market-focused research and product development activities concentrate on developing new products, technologies and applications for our products, as well as enhancements and cost reduction measures for existing technologies and applications. We typically design and develop all of our own products and incorporate, where appropriate, state of the art technologies from leading third party vendors. We are in the process of transitioning to a joint development manufacturing model, whereby we will co-design and co-develop the hardware platform for our products. Development projects are evaluated and coordinated by our global product marketing team and follow a management review process that includes input from our sales, local marketing, finance, supply chain and engineering teams. Our product development process generally involves the following: • Identification of the applicable market and development parameters; • Rapid development of engineering specifications, including target costs; • State of the art design and engineering; • Accelerated testing; • Quality assurance; and • Pilot production. Through this process, we can assess the requirements of individual customers and markets, and develop products and platforms that address those needs globally. Bringing quality products to market in a timely manner is the primary objective of our product development initiatives. - 12 - Table of Contents Our research and development activities are coordinated through our Scottsdale, Arizona headquarters. To serve the needs of customers around the world, we “localize” many of our products to reflect local languages and conventions. Localizing a product may require modifying the user interface, altering dialog boxes, translating text and altering the communications messaging to suit local requirements. Each of our regional geographic sales and marketing units has in-region development resources that can provide customization and adapt products to meet the needs of customers in local markets. International development groups are located in Australia, Brazil, China, France, Germany, Hong Kong, Hungary, Latvia, Mexico, Puerto Rico, Singapore, Sweden, and the United Kingdom. Our research and development expenses were $44.5 for the year ended December 31, 2009, $45.9 million for the year ended December 31, 2008, and $28.8 million for the year ended December 31, 2007. Manufacturing and Resource Procurement During 2007, we began to outsource our manufacturing requirements to a third-party contract manufacturer, Venture Corporation (Singapore) LTD (“Venture”), including supply chain, production, assembly, and testing previously performed in our facilities in Shenzhen, China and in Atibaia, Brazil. The transition of our entire manufacturing operations in Shenzhen, China to Venture’s locations concluded in 2008. See “Item 1A — Risk Factors” for certain risks related to operating and conducting business in China. With the acquisition of TeT on April 1, 2008, we expanded our network of third party manufactures, primarily with the addition of ElectronicNetwork Hersfeld GmbH in Germany. Additionally, in 2009 we began outsourced manufacturing operations in Brazil with Jabil Circuit, and transitioned our operations from Partnertech AB in Sweden to Zollner Electronik, AG in Romania. Under the agreements with Venture and our other contract manufacturers, such manufacturers procure components and test, package and prepare all covered products for shipment. With limited exceptions, we are not required to purchase any minimum quantities or units of products. We are required to complete open purchase orders we placed that fall within certain periods of time prior to shipment. We have commenced moving to a joint development manufacturing model where we will provide hardware specifications to a third party to design, develop and manufacture certain hardware. Based on currently anticipated timelines, we expect that a majority of our products will be designed utilizing this joint development manufacturing model by the end of 2011. To control product costs, we centrally manage product documentation, procurement and material requirements planning from our Scottsdale, Arizona headquarters, utilizing an integrated enterprise system linking all of our manufacturing and design centers. Centralized management of the planning processes, combined with regional procurement, enables us to ensure the quality and availability of our components. We continue to look for opportunities to reduce the cost of existing products by working with our suppliers to seek more favorable pricing, purchasing components in volume to achieve lower unit costs, and seeking greater efficiencies in product design. Industry Standards and Government Regulations Electronic payment system providers must certify products and services with card associations, financial institutions and payment processors, as well as comply with government and telecommunications company regulations. We are also subject to other domestic and international legal and regulatory requirements. We comply with the following standards and requirements: • Security Standards.Security standards in our industry are promulgated largely by regional bank associations and card associations, as well as certain government regulations. These standards ensure the integrity of the payment process and protect the privacy of consumers using electronic transaction systems. New standards are continually being adopted or proposed as a result of worldwide fraud prevention initiatives, increasing the need for new security solutions and technologies. We have developed a security architecture that incorporates physical, electronic, operating system, encryption and application-level security measures in order to remain compliant with the growing variety of international requirements. This architecture is particularly successful in countries that have stringent and specific security requirements. - 13 - Table of Contents • EMV and PCI Standards.EMV standards define a set of requirements to ensure interoperability between chip cards and terminals on a global basis, regardless of the manufacturer, the financial institution, or where the card is issued or used. Specific certifications are required for all electronic payment systems and their application software. PCI provides a set of standards and certification criteria to validate the security of payment devices and ensure the protection of confidential transaction data during storage and transit. We obtain EMV and PCI certifications at a global level, prior to specific local market certifications. • Payment Processor/Financial Institution Requirements.We are required to certify our products with payment processors. We actively perform Class B and Class A product certifications with all the major payment processors in the U.S. and international markets. The Class B certification process pertains to successful testing of the integrity of the host (interface) message formats with the payment processor’s requirements and specifications. Once the Class B certification process is completed, the payment processor may elect to take the software application and the hardware for additional in-house testing and support. Class A certification (which may take up to 12 months or more) includes more intensive functional and user-acceptance testing in order to establish their help-desk infrastructure. Class A Certification enables payment processors to provide direct support, deploy and promote the new products with their merchant base and sales force. We have significant experience in attaining these critical payment processor certifications and have a large portfolio of Class A certifications with major U.S. payment processors. In international markets, we also obtain certifications from local financial institutions and payment processors so that our products can be used on their specific networks. • WEEE and RoHS Directives.In the European Union, we are subject to the Waste Electrical and Electronic Equipment (“WEEE”) Directive and the Restriction on Hazardous Substances (“RoHS”) Directive. The WEEE Directive requires producers of electrical and electronic equipment to label all covered products and also establish collection, treatment, and recovery systems for their electric and electronic waste. The RoHS Directive restricts the use of certain material in physical devices that include our solutions and/or requires active steps to promote the recycling of materials. • Telecommunications Regulatory Authority and Carrier Requirements.Our products must comply with government regulations, including those imposed by the U.S. Federal Communications Commission (“FCC”) and similar telecommunications authorities worldwide regarding emissions, hazardous materials, radiation, safety and connections with telephone lines and radio networks. Our products must also comply with recommendations of quasi-regulatory authorities and of standards-setting committees. Our products have been certified as compliant with a large number of national requirements, including those of the FCC and Underwriters Laboratory in the U.S., and similar requirements in other countries. Wireless network carriers also have standards with which systems connected to their networks must comply. In addition to national requirements for telecommunications systems, many wireless network carriers have their own certification process for devices to be used on their networks. Proprietary Rights We rely upon patents, copyrights, trademarks and trade secret laws to establish and maintain our proprietary rights in our technology and products. We currently hold U.S. and international patents relating to POS terminal products. We also have a number of pending patent applications relating to our POS terminal products and networking products. We currently hold trademark registrations in the U.S. and numerous other countries for the “Hypercom” mark and logo. In addition, we have a number of other U.S. and foreign trademark registrations, and pending trademark applications, relating to our products and services. We embed copyright notices in our software products advising all users that we own the rights to the software. We also place copyright notices on documentation related to these products. We routinely rely on contractual arrangements to protect our proprietary software programs, including written contracts prior to product distribution or through the use of click-through license agreements. We typically do not obtain federal copyright registrations for our software. - 14 - Table of Contents Employees As of December 31, 2009, we employed approximately 1,365 people on a full-time basis, 246 of which are located in the U.S., with the remaining 1,119 located internationally, as set forth in the following table: U.S. International Total Sales, Marketing and Operations 64 Development 66 Service Operations 15 Manufacturing 42 51 93 Finance and Administration 59 Total Employees Employees by business segment, as of December 31, 2009, are as follows: the Americas (410); NEMEA (136); SEMEA (277); Asia-Pacific (199); and Shared Cost Centers (343). We believe that we have an excellent relationship with our employees. We believe we have been successful in our efforts to recruit qualified employees, but we cannot guarantee that we will continue to be as successful in the future. Certain of our employees globally are subject to collective bargaining agreements, or are members of unions or other organized labor associations. Available Information Our principal executive offices are located at 8888 East Raintree Drive, Suite 300, Scottsdale, Arizona 85260, and our telephone number is (480) 642-5000. Our website is located at www.hypercom.com. We make available free of charge, through our website, our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports, as soon as reasonably practicable after we electronically file or furnish such material to the Securities and Exchange Commission (“SEC”). The information found on our website is not part of this or any other report we file or furnish to the SEC. Item 1A.Risk Factors The risks set forth below may adversely affect our business, financial condition and operating results and cause actual results to differ materially from the results contemplated by the forward-looking statements contained in this Annual Report on Form 10-K or elsewhere in our SEC filings. In addition to the risks set forth below, and the factors affecting specific business operations identified elsewhere in this Annual Report on Form 10-K, there may also be risks of which we are currently unaware, or that we currently regard as immaterial based on the information available to us, that later may prove to be material. Risks Related To Our Business International operations pose additional challenges and risks that if not properly managed could adversely affect our financial results. For the year ended December 31, 2009, we derived approximately 69.6% of our total net revenues outside of the U.S., principally in Europe, Asia-Pacific and Central and South America. We expect that international sales will continue to account for a significant percentage of our net revenues and operating income in the foreseeable future. In addition, all of our manufacturing operations are located outside of the U.S. Accordingly, we face numerous risks associated with conducting international operations, any of which could negatively affect our results of operations and financial condition. These risks include the following: •changes in foreign country regulatory requirements; •various import/export restrictions and the availability of required import/export licenses; •imposition of foreign tariffs and other trade barriers; - 15 - Table of Contents •political and economic instability; •changes in local economic environments, including inflation, recession and foreign currency exchange rate fluctuations; •inability to secure commercial relationships to help establish our presence in international markets; •inability to hire and train personnel capable of marketing, installing and integrating our products, and services, supporting customers and managing operations in foreign countries; •building our brand name and awareness of our products and services among foreign customers; •competition from existing market participants that may have a longer history in and greater familiarity with the foreign markets we enter; •extended payment terms and the ability to collect accounts receivable; •the ability to repatriate funds or transfer funds among our subsidiaries and between our subsidiaries and their parent entities; •complicated tax and regulatory schemes where failure to comply may result in fines, penalties or litigation; •complications associated with enforcing legal agreements in certain foreign countries, including, but not limited to, Brazil, China and in developing countries; and •availability of qualified and affordable staff with which to manage our foreign operations. Additionally, we are subject to the Foreign Corrupt Practices Act, which may place us at a competitive disadvantage to foreign companies that are not subject to similar regulations. Quarterly revenues and operating results can vary, depending on a number of factors. Our consolidated results of operations and financial position can vary significantly from quarter to quarter, which is not conducive to a predictable business or operating environment. Consequently, this can impact our overall business. The following factors impact our quarterly business operations and results: •variations in product mix, timing and size of fulfilled orders as a result of customer deferral or cancellation of purchases and/or delays in the delivery of our products and services; •accomplishment of certain performance parameters embedded in our service level agreements; •market demand for new product offerings; •delays in the delivery of our products and services; •the type, timing and size of orders and shipments; •product returns and warranty claims; •variations in product mix and cost during any period; •development of new relationships and maintenance and enhancement of existing relationships with customers and strategic partners; •deferral of customer contracts in anticipation of product or service enhancements; - 16 - Table of Contents •deferral of certain revenue or gross margin in accordance with U.S. GAAP requirements; •incremental costs incurred as a result of product quality and/or performance issues; •inventory obsolescence and write-downs related to product life cycles; •write-off of doubtful accounts receivable; •variations in operating expenses, including research and development, selling, and general and administrative expenses; •lease portfolio risk adjustments and loss provisions; •restructuring activities; •employment and severance agreement charges; •foreign currency exchange rate fluctuations; •availability and cost of financing; •variations in income tax as a function of income recognition by tax jurisdiction; •changing security standards or other technological changes; and The loss of one or more of our key customers could significantly reduce our revenues and profits. We have derived, and believe that we may continue to derive, a significant portion of our net revenues from a limited number of large customers. For the fiscal year ended December 31, 2009, our largest customer accounted for 5.2% of our net revenues, and our five largest customers accounted for 19.0% of our net revenues. In addition, our largest customer does substantial business with some of our most significant competitors. Our customers may buy less of our products or services depending on their own technological developments, end-user demand for our products, internal budget cycles and market conditions. A major customer in one year may not purchase any of our products or services in another year, which may negatively affect our financial performance. If any of our large customers significantly reduces or delays purchases from us or if we are required to sell products to them at reduced prices or unfavorable terms, our revenues and results of operations could be materially adversely affected. See “Item 1, Business — Sales and Distribution” for more information on our customer base. Our products may contain defects that may be difficult or even impossible to correct. Product defects could result in lost sales, additional costs and customer erosion. We offer technologically complex products that, when first introduced or released in new versions, may contain software or hardware defects that are difficult to detect and correct. The existence of defects and delays in correcting them could result in negative consequences, including the following: •delays in shipping products; •cancellation of orders; •additional warranty expense; •delays in the collection of receivables; - 17 - Table of Contents •product returns; •the loss of market acceptance of our products; •claims against us; •diversion of research and development resources from new product development; and •write-downs of and creation of reserves against inventory in our possession or located at our contract manufacturers. Even though we test all of our products, defects may continue to be identified after products are shipped. In past periods, we have experienced various issues in connection with product launches, including the need to rework certain products and stabilize product designs. Correcting defects can be a time-consuming, difficult and expensive task. Software errors may take several months to correct, and hardware errors may take even longer. We or our third-party contract manufacturers may accumulate excess or obsolete inventory that could result in unanticipated price reductions and write downs and adversely affect our financial results. Managing the proper inventory levels for components and finished products is challenging. In formulating our product offerings, we have focused our efforts on providing to our customers products with greater capability and functionality, which requires us to develop and incorporate the most current technologies in our products. This approach tends to increase the risk of obsolescence for products and components we or our third-party contract manufacturer hold in inventory and may compound the difficulties posed by other factors that affect our inventory levels, including the following: •the need to maintain significant inventory of components that are in limited supply; •buying components in bulk for the best pricing; •responding to the unpredictable demand for products; •responding to customer requests for short lead-time delivery schedules; •failure of customers to take delivery of ordered products; and •product returns. In addition, we may in some cases have to reimburse, or incur other charges from, our third-party contract manufacturing partners for excess or obsolete inventory or unfulfilled, non-cancelable open purchase orders resulting from changes in product design or demand. If we accumulate excess or obsolete inventory, price reductions and inventory write-downs may result, which could adversely affect our results of operations and financial condition. The total impact of excess and obsolete inventory, including inventory held by our third-party manufacturers, on our financial results was $4.2 million, $8.7 million, and $8.5 million for the years ended December 31, 2009, 2008, and 2007, respectively. Security is vital to our customers and therefore breaches in the security of transactions involving our products or services could adversely affect our reputation and results of operations. Protection against fraud is of key importance to the purchasers and end-users of our solutions. We incorporate security features, such as encryption software and secure hardware, into our solutions to protect against fraud in electronic payment transactions and to ensure the privacy and integrity of consumer data. Our solutions may be vulnerable to breaches in security in the security mechanisms, the operating system and applications or the hardware platform. Security vulnerabilities could jeopardize the security of information transmitted or stored using our solutions. In general, liability associated with security breaches of a certified electronic payment system belongs to the institution that acquires the financial transaction. We have not experienced any material security breaches affecting our business. However, if the security of our solutions is compromised, our reputation and marketplace acceptance of our solutions will be adversely affected, which would adversely affect our results of operations, and subject us to potential liability. - 18 - Table of Contents If we are unable to adequately protect our proprietary technology, our competitors may develop products substantially similar to our products and use similar technologies, which may result in the loss of customers. We rely on patent, copyright, trademark and trade secret laws, as well as confidentiality, licensing and other contractual arrangements, to establish and protect the proprietary aspects of our products. Our efforts may result in only limited protection, and our competitors may develop, market and sell products substantially equivalent to our products, or utilize technologies similar to those used by us. If we are unable to adequately protect our proprietary technology, these third parties may be able to compete more effectively against us, which could result in the loss of customers and adversely affect our business. In addition, the legal systems of many foreign countries do not protect or honor intellectual property rights to the same extent as the legal system of the U.S. For example, in China, the legal system in general and the intellectual property regime in particular, is still in the development stage. It may be very difficult, time-consuming and costly for us to attempt to enforce our intellectual property rights in such jurisdictions. Our products and other proprietary rights may infringe on the proprietary rights of third parties, which may expose us to claims and litigation. Although we believe that our products do not infringe on any third party’s patents, from time to time we have become involved in claims and litigation involving patents or proprietary rights. Patent and proprietary rights litigation entails substantial legal and other costs, and diverts the attention of our management resources. There can be no assurance that we will have the necessary financial and other resources required to appropriately defend or prosecute our rights in connection with any such litigation. In the past, we have received third-party claims of infringement and may receive additional claims of infringement in the future. To date, such activities have not had a material adverse effect on our business and we have prevailed in litigation, obtained intellectual property or a license thereto on commercially acceptable terms or otherwise been able to modify any affected products or technology. However, there can be no assurance that we will continue to prevail in any such actions, or that any intellectual property or license required for such products or technology would be made available on commercially acceptable terms, if at all, or that we would be able to successfully modify our products or technology to negate claims of infringement. A disruption in our third-party manufacturers or suppliers would negatively impact our ability to meet customer requirements. We currently rely on third-party manufacturers, and in the future will rely on one or more original design manufacturers as we transition to a joint development manufacturing model, to manufacture and assemble (and in the future, co-design and co-develop) substantially all of our products and subassemblies. We also depend upon third-party suppliers to deliver components that are free from defects, competitive in functionality and cost, and in compliance with our specifications and delivery schedules.If we are unable to successfully manage our relationship with these third-party manufacturers, or if such manufacturers experience any significant disruption in their supply chain and manufacturing capabilities, or they experience similar economic, political and business issuesthat may impact their ability to fulfill their obligations to us, we may be unable to fulfill customer orders in a timely manner, which would have a material adverse effect on our business and financial performance. We have occasionally experienced, and may in the future experience, delays in delivery of products and delivery of products of inferior quality from component suppliers and third-party manufacturers. Although alternate manufacturers and suppliers are generally available to provide our products and product components, the number of manufacturers or suppliers of some of our products and components is limited, and qualifying, and transitioning to,a replacement manufacturer or supplier would take a significant amount of time. - 19 - Table of Contents The components used in our systems are purchased from outside sources. Certain components, such as processors, wireless modules, and the like, are purchased from single suppliers. The failure of any such supplier to meet its commitment on schedule could have a material adverse effect on our business, operating results and financial condition. If a sole-source supplier were to go out of business or otherwise become unable to meet its supply commitments, the process of locating and qualifying alternate sources could take months, during which time our production could be delayed, and may, in some cases, require us to redesign our products and systems. Such delays and potential costly redesigns could have a material adverse effect on our business, operating results and financial condition. In addition, our use of third-party manufacturers reduces our direct control over product quality, manufacturing timing, yields and costs. Disruption of the manufacture or supply of our products or components, or a third-party manufacturer’s or supplier’s failure to remain competitive in functionality, quality or price, could delay or interrupt our ability to deliver our products to customers on a timely basis, which would have a material adverse effect on our business and financial performance. As we make the transition to a joint development manufacturing model, we will become increasingly dependent on original design manufacturers, contract manufacturers and third party logistics providers to design and manufacture our products and to fulfill orders for our products. Once we have a joint development manufacturing model in place with one or more original design manufacturers, we will be dependent primarily on such manufacturers (each of which is a third party original design manufacturer for numerous companies) to co-design and co-develop the hardware platform for our products. As discussed above, we also depend on independent contract manufacturers (each of which is a third party manufacturer for numerous companies) to manufacture and fulfill our products. These supply chain partners are not committed to design or manufacture our products, or to fulfill orders for our products, on a long-term basis in any specific quantity or at any specific price. Also, from time to time, we may be required to add new supply chain partner relationships or new manufacturing or fulfillment sites to accommodate growth in orders or the addition of new products. It is time consuming and costly to qualify and implement new supply chain partner relationships and new manufacturing or fulfillment sites, and such additions increase the complexity of our supply chain management. Our ability to ship products to our customers could be delayed if we fail to effectively manage our supply chain partner relationships; if one or more of our future design manufacturers does not meet our development schedules; if one or more of our contract manufacturers experiences delays, disruptions or quality control problems in manufacturing our products; or if one or more of our third party logistics providers experiences delays or disruptions or otherwise fails to meet our fulfillment schedules; or if we are required to add or replace design manufacturers, contract manufacturers, third party logistics providers or fulfillment sites. We may not be able to adequately manage costs related to overruns, delays or disruptions associated with the design and development of our products utilizing the joint development manufacturing model. In addition, these supply chain partners will have access to certain of our critical confidential information and could improperly disclose such information. Moreover, all of our manufacturing is performed outside the U.S. and is, therefore, subject to risks associated with doing business in foreign countries and in foreign currencies. Each of these factors could adversely affect our business, financial condition and results of operations. We are subject to a complex system of domestic and foreign taxation and unanticipated changes in our tax rates or exposure to additional tax liabilities could affect our financial results. We are subject to income and other taxes in both the U.S. and various foreign jurisdictions, and our domestic and international tax liabilities are subject to the allocation of expenses in different jurisdictions. Our effective tax rates could be adversely affected by changes in the mix of earnings in countries with differing statutory tax rates, in the valuation of deferred tax assets and liabilities or in tax laws, or by material audit assessments, which could affect our financial results. In addition, the amount of taxes we pay is subject to ongoing audits in various jurisdictions, and a material assessment by a governing tax authority could affect our financial results. Furthermore, tax law changes in jurisdictions in which we conduct business could materially affect our financial results. We are responsible for charging end customers and remitting certain taxes in numerous international jurisdictions. In the ordinary course of our business, there are many transactions and calculations where the ultimate tax determination is uncertain. In the future, we may come under audit, which could result in changes to the estimates of such tax liabilities. We believe that we maintain adequate tax reserves to offset potential liabilities that may arise upon audit. Although we believe our tax estimates and associated reserves are reasonable, the final determination of tax audits and any related litigation could be materially different than the amounts established for tax contingencies. To the extent that such estimates ultimately prove to be inaccurate, the associated reserves would be adjusted resulting in our recording a benefit or expense in the period in which a final determination was made. - 20 - Table of Contents Fluctuations in currency exchange rates may adversely affect our financial results. A substantial part of our business consists of sales to international customers and as a result the majority of our revenues and expenses related to our international operations are denominated in Euros and other non-U.S. Dollar currencies. Adverse currency exchange rate fluctuations could have a material impact on our financial results in the future.In addition, our balance sheet reflects non-U.S. Dollar denominated assets and liabilities, which can be adversely affected by fluctuations in currency exchange rates. In the past, we have entered into foreign currency forward contracts intended to hedge our exposure to adverse fluctuations in exchange rates, but these hedging arrangements are not always effective, particularly in the event of imprecise forecasts of non-U.S. Dollar denominated assets and liabilities and such attempts to mitigate these risks may be costly. Currently, we do not hedge against our entire foreign currency risk as it has become even more costly as a result of recent market developments. Accordingly, an adverse movement in exchange rates could have a material adverse effect on our financial results. In the year ended December 31, 2009, we incurred foreign currency gain of approximately $0.4 million, net of foreign currency transaction gains or losses. Furthermore, we utilize contract manufacturers in various international locations, including Malaysia, Germany, Brazil, Romania, and Tunisia. While the majority of our products are purchased from these manufacturers in U.S. Dollars, we also purchase some products in local currencies. Therefore, we may be impacted by fluctuations in foreign currency exchange rates. With the continued convergence of the Hypercom and TeT product lines and our transition to a joint development manufacturing model for the next generation of our products beginning in 2010, we expect that a larger proportion of our manufacturing costs may be denominated in U.S. Dollars. Therefore, our financial results could be impacted by fluctuations in foreign currency exchange rates to a greater extent than in prior periods. Adverse resolution of litigation may adversely affect our business or financial results. We are party to litigation in the normal course of our business. Litigation can be expensive, lengthy and disruptive to normal business operations. Moreover, the results of complex legal proceedings are difficult to predict. An unfavorable resolution of a particular lawsuit could have a material adverse effect on our business, operating results, or financial condition. See “Item 3 — Legal Proceedings” below for more information on our litigation. Our future success is substantially dependent on the continued service of our senior management and other key employees. The loss of the services of our senior management or other key employees could make it more difficult to successfully operate our business and achieve our business goals. The market for highly qualified and talented executives in our industry is very competitive and we cannot provide assurance that we will be able to replace these senior management members with equally-qualified executives in a timely and cost-effective manner, if at all. We also may be unable to retain existing management, sales personnel and development and engineering personnel that are critical to our success, which could result in harm to key customer relationships, loss of key information, expertise or know-how, and unanticipated recruitment and training costs. Shipments of electronic payment systems may be delayed by factors outside of our control, which can harm our relationships with our customers. The shipment of payment systems requires us or our manufacturers, distributors or other agents to obtain customs or other government certifications and approvals, and, on occasion, to submit to physical inspection of our systems in transit. Failure to satisfy these requirements, and the process of trying to satisfy them, can lead to lengthy delays in the delivery of our solutions to our customers, which may harm our relationships with our customers. - 21 - Table of Contents While we believe we comply with environmental laws and regulations, we are still exposed to potential risks associated with them. We are subject to environmental, legal and regulatory requirements, including the RoHS Directive and the WEEE Directive. The RoHS Directive sets a framework for producers’ obligations in relation to manufacturing (including the amounts of named hazardous substances contained in products sold) and the WEEE Directive sets a framework for treatment, labeling, recovery and recycling of electronic products in the European Union, which may require us to alter the manufacturing of the physical devices that include our solutions and/or require active steps to promote recycling of materials and components. In addition, similar legislation has been enacted in China and could be enacted in other jurisdictions, including in the U.S. If we do not comply with the RoHS Directive and the WEEE Directive, we may suffer a loss of revenues, be unable to sell in certain markets or countries, be subject to penalties and enforced fees and/or suffer a competitive disadvantage. Furthermore, the costs to comply with the RoHS Directive and the WEEE Directive, or with current and future environmental and worker health and safety laws, may have a material adverse effect on our results of operation, expenses and financial condition. Force majeure events, such as threats of terrorism, terrorist attacks, other acts of violence or war, civil, military and governmental unrest, health epidemics, fire, floods, and other acts of God may adversely affect the markets in which our common stock trades, our ability to operate our business and our financial results. Domestic and international threats of terrorism, terrorist attacks, wars, regional conflicts, natural disasters (including natural disasters that may increase in frequency as a result of the effects of climate change), and the like may cause instability in the global financial markets, and contribute to downward pressure on securities prices of U.S. publicly traded companies, such as us. Future terrorist activities or armed conflicts, epidemics, such as influenza, H1N1 (or swine) flu or bird flu, and pandemics could result in economic, political and other uncertainties that could adversely affect our revenues and operating results, and depress securities prices, including the price of our common stock. Such events may disrupt the global insurance and reinsurance industries, and adversely affect our ability to obtain or renew certain insurance policies, and may result in significantly increased costs of maintaining insurance coverage. Further, we may not be able to obtain insurance coverage at historical or acceptable levels for all of our facilities. Future terrorist activities, armed conflicts and epidemics could affect our domestic and international sales, disrupt our supply chain and impair our ability to produce and deliver our products. Such events could directly impact our physical facilities or those of our suppliers (including sole-source suppliers) or customers in the U.S. and elsewhere. Our primary facilities include administrative, sales and research and development facilities in the U.S., Australia, Brazil, China, France, Germany, Latvia, Mexico, the Philippines, Spain, and the United Kingdom., and our manufacturing partners’ facilities in Malaysia, Germany, Brazil, Romania, and Tunisia. Acts of terrorism, wars and epidemics may make transportation of our supplies and products more difficult or cost prohibitive. China’s changing economic environment may impact our ability to do business in China. In recent years, the Chinese government has been reforming the economic system in China to increase the emphasis placed on decentralization and the utilization of market forces in the development of China’s economy. These reforms have resulted in significant economic growth. However, any economic reform policies or measures in China may from time to time be modified or revised by the Chinese government. While we may be able to benefit from the effects of some of these policies, certain policies and other measures taken by the Chinese government to regulate the economy, such as China’s 2001 entry into World Trade Organization and the related relaxation of trade restrictions, which has lead to increased foreign investment and increased competition in China’s markets from other foreign companies, could also have a significant negative impact on economic conditions in China, which would result in an adverse impact on our business. In addition, although China is increasingly affording foreign companies and foreign investment enterprises established in China similar rights and privileges as Chinese domestic companies, special laws, administrative rules and regulations governing foreign companies and foreign investment enterprises in China may still place foreign companies at a disadvantage in relation to Chinese domestic companies and may adversely affect our competitive position. - 22 - Table of Contents Uncertainties with respect to the Chinese legal system may adversely affect us. We conduct our business in China primarily through direct or indirect wholly-owned subsidiaries incorporated in China and Hong Kong. Our subsidiaries are generally subject to laws and regulations applicable to foreign investment in China. Accordingly, our business may be affected by changes in China’s developing legal system. Many new laws and regulations covering general economic matters have been promulgated in China in recent years, and government policies and internal rules promulgated by governmental agencies may not be published in time, or at all. As a result, we may operate our business in violation of new rules and policies without having any knowledge of their existence. In addition, there are uncertainties regarding the interpretation and enforcement of laws, rules and policies in China. The Chinese legal system is based on written statutes, and prior court decisions have limited precedential value. Because many laws and regulations are relatively new and the Chinese legal system is still evolving, the interpretations of many laws, regulations and rules are not always uniform. Moreover, the relative inexperience of China’s judiciary in many cases creates additional uncertainty as to the outcome of any litigation, and the interpretation of statutes and regulations may be subject to government policies reflecting domestic political concerns. Finally, enforcement of laws or contracts based on existing law may be uncertain and sporadic, and it may be difficult to obtain swift and equitable enforcement, or to obtain enforcement of a judgment by a court of another jurisdiction. Any litigation in China may be protracted, have unexpected outcomes and result in substantial costs and diversion of resources and management’s attention. If we are unable to maintain the quality of our internal control over financial reporting, any unremediated material weaknesses could materially and adversely affect our ability to provide timely and accurate financial information about our business, which could harm our business and stock price. Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”) requires that we establish and maintain effective internal controls over financial reporting. SOX 404 also requires us to include a management report of internal control over financial reporting in our Annual Report on Form 10-K. Based on management’s evaluation of internal control over financial reporting as of December 31, 2009, we are able to conclude that our internal control over financial reporting is effective. However, we cannot be certain that our internal control over financial reporting will remain effective in the future. Any future failure to maintain adequate internal control over our financial accounting and reporting could harm our operating results or could cause investors to lose confidence in our reported financial results or condition, which could adversely affect our business and the trading price of our common stock. Our business may be negatively affected by the current global economic crisis. The business and operating results of our products and services businesses have been and will continue to be affected by worldwide economic conditions and, in particular, conditions in the banking sector and other major industries we serve. The current economic climate, the credit market crisis, particularly the increased difficulty in securing credit, declining consumer and business confidence, fluctuating commodity prices, and other challenges currently affecting the global economy could impact our ability to sell and our customers’ ability to make capital expenditures, thereby affecting their ability to purchase our products. Additionally, customers in the financial services sector, which has been severely impacted by the credit crisis, have consolidated in response to the crisis, which could further impact our business by reducing our customer base. Certain of our retail customers who have seen significant dampening of consumer demand, could face increased financial pressures that could impact their capital expenditures. Also, although we believe that our cash flows from operations and other sources of liquidity, including borrowings available under our revolving credit facility or other financing options, will satisfy our working capital needs, capital expenditures, commitments, and other liquidity requirements associated with our operations and our TeT acquisition debt requirement through the next 12 months, in the event that we require additional capital to fulfill our future business plans, we may need to obtain additional financing from third parties. In light of the current global credit crisis, if we experience such a need for additional financing, we may not be able to obtain sufficient financing on advantageous terms or at all, which could materially and adversely affect our business, financial condition, results of operations and long-term prospects. The extent of the impact of the global economic crisis depends on a number of factors, including whether and when the U.S. economy and the global economy generally, will emerge from the severe recession. If the global economic recession continues for a significant period or there is significant further deterioration in the global economy, our results of operations, financial position and cash flows could be materially adversely affected. - 23 - Table of Contents Our integration of future acquisitions we may make involves numerous risks. We may not be able to address these risks without substantial expense, delay or other operational or financial problems. We have in the past and may in the future make acquisitions and strategic investments in related businesses, technologies, products or services. Acquisitions and investments involve various risks such as the following: •the inability to assimilate the technologies, operations and personnel of the acquired business; •the potential disruption of our existing business, including the diversion of management attention and the redeployment of resources; •the loss of customers; •the possibility of our entering markets in which we have limited prior experience; •the loss of key employees of the acquired business; •the necessity to respond to and negotiate with local labor unions or other organized labor associations, which may cause delays with and obstacles to our implementation of business initiatives; and •the inability to obtain the desired strategic and financial benefits from the acquisition. Future acquisitions and investments could also result in substantial cash expenditures, potentially dilutive issuance of our equity securities, our incurrence of additional debt and contingent liabilities, and amortization expenses related to intangible assets that could adversely affect our business, operating results and financial condition. Risks Related To The Industry The markets in which we compete are highly competitive, maturing, and subject to price erosion. The markets in which we operate are maturing and highly competitive. Increased competition from manufacturers or distributors of products similar to or competitive with ours, or from service providers that provide services similar to ours, could result in price reductions, extended terms, free services, lower margins and loss of market share. In some markets, we may sell products with negative margins to large customers who have existing service contracts that generate contractual services revenues at positive margins over a multi-year period. Such transactions may negatively affect our revenues, margins and net income. We expect to continue to experience significant and increasing levels of competition in the future. With respect to our products, we compete primarily on the basis of security, ease-of-use, product performance, price, features, quality, the availability of application software programs, the number of third-party network host and telecommunication system certifications we have obtained for our products and application programs, rapid development, release and delivery of software products, and customer support and responsiveness. Software products compete on the basis of security, functionality, scalability, price, quality and support. We often face additional competitive factors in foreign countries, including but not limited to preferences for national vendors, difficulties in obtaining required certifications, conformity with local government policies and trade practices, and compliance with the Foreign Corrupt Practices Act. Some of our competitors and potential competitors are more established, benefit from greater name recognition and have significantly greater resources than we do. Moreover, there are limited barriers to entry that could keep our competitors from developing products or services and technology similar to ours, or from selling competing products or services in our markets. Further, there can be no assurance that we will be able to lower our product or operating costs to effectively compete in these markets. - 24 - Table of Contents We are subject to industry and technology changes and are dependent on development and market acceptance of new products. If we are unable to adequately respond to these changes and to market demands in a timely manner, our business will not be successful. The industry in which we operate is characterized by rapid changes in technology and numerous new product introductions. Our success depends to a large degree upon our continued ability to offer new products and services, and enhancements to our existing products and services, to meet changing market requirements, including conformity with applicable standards. The introduction of new products, services and technologies by third parties could have an adverse effect on the sales of our existing products, services and technologies. We cannot be certain of our ability to successfully: •identify, develop, or manufacture new products, services and technologies in a cost effective manner; •market or support these new products, services and technologies on a timely and effective basis; •eliminate defects in new products and service offerings; •gain market acceptance for new products, services and technologies; or •respond to technological changes, new industry standards, and announcements of new products, services and technologies by competitors. Developing new products, services and technologies is a complex, uncertain process requiring innovation and accurate anticipation of technological and market trends. When changes to our products are announced, we will be challenged to manage possible shortened life cycles for existing products, continue to sell existing products and prevent customers from returning existing products. Our inability to respond effectively to any of these challenges may have a material adverse effect on our business and financial results. We are subject to extensive industry standards and government regulations. Our failure to properly comply with these standards and regulations could adversely affect our production and sales. Our product sales are subject to a substantial and complex array of industry driven standards and governmental regulation, both domestic and foreign, including, but not limited to: •industry standards imposed by EuroPay International, MasterCard International, VISA International, and others; •certification standards required for connection to certain public telecommunications networks; •U.S. Federal Communications Commission regulations; •Underwriters Laboratories’ regulations (or other similar regulations in countries in which we sell our products); •the WEEE and RoHS Directives in the European Union; and •certification standards set by domestic processors. Our failure to properly comply with these standards and regulations could result in lost product sales, significant costs associated with required remedial measures or production stoppages, any of which could have a material adverse effect on our business and financial results. - 25 - Table of Contents Risks Related To Our Common Stock We have incurred significant losses recently and in the past and our results of operations have and may continue to vary from quarter to quarter, impacted in particular by business reviews performed by management. If our financial performance is not in line with investor expectations, the price of our common stock will suffer and our access to future capital may be impaired. We had a net loss of $6.9 million for the year ended December 31, 2009, a net loss of $85.4 million for the year ended December 31, 2008, and a net loss of $7.5 million for the year ended December 31, 2007. If the results of our continuing efforts to improve profitability, increase our cash flow and strengthen our balance sheet do not meet or exceed the expectations of securities analysts or investors, the price of our common stock will suffer. Further, given the variability in our revenues, our quarterly financial results have fluctuated significantly in the past and are likely to do so in the future. Accordingly, we believe that period-to-period comparisons of our results of operations may be misleading and not indicative of future performance. If our quarterly financial results fall below the expectations of securities analysts or investors, the price of our common stock may suffer. Our stock price has been and may continue to be volatile. The market price of our common stock has been, and is likely to continue to be, volatile. When we or our competitors announce new products, services, or customer orders, change pricing policies, experience quarterly fluctuations in operating results, announce strategic relationships, acquisitions or dispositions, change earnings estimates, fail to maintain effective internal controls, restate financial results, incur litigation, experience government regulatory actions or suffer from generally adverse economic conditions, our stock price is often affected. Recently, companies similar to ours have experienced extreme price fluctuations, often for reasons unrelated to their performance. The volatility of our stock price may be accentuated during periods of low volume trading. Our publicly-filed reports are reviewed by the SEC from time to time and any significant changes required as a result of such review may have a material adverse impact on the trading price of our common stock. The reports of publicly-traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements and to enhance the overall effectiveness of companies’ public filings, and comprehensive reviews of such reports are now required at least every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. While we believe that our previously filed SEC reports and all future reports will comply in all material respects with the published SEC rules and regulations, we could be required to modify or reformulate information contained in prior filings as a result of an SEC review. Any modification or reformulation of information contained in such reports could be significant and result in a material adverse impact on the trading price of our common stock. We are subject to anti-takeover effects of certain charter and bylaw provisions and Delaware law. We have provisions in our certificate of incorporation and bylaws that: •make it more difficult for a third party to acquire control of us, and discourage a third party from attempting to acquire control of us; •may limit the price some investors are willing to pay for our common stock; •enable us to issue preferred stock without a vote of our stockholders or other stockholder action; •provide for a classified Board of Directors (the “Board”) and regulate nominations for the Board; •make it more difficult for stockholders to take certain corporate actions; and •may delay or prevent a change of control. These and other provisions of our charter documents, as well as certain provisions of Delaware law, could delay or make more difficult certain types of transactions involving a change of control of Hypercom or our management. As a result, the price of our common stock may be adversely affected. - 26 - Table of Contents Our stock price could be affected because a substantial number of shares of our common stock will be available for sale in the future. As of March 9, 2010, we had 54,647,787 shares of our common stock outstanding, all of which have been listed for trading according to the rules of the NYSE. We also had outstanding, as of March 9, 2009, options and warrants to acquire an additional 4,622,361 and 10,544,000 shares, respectively, of our common stock. All of the shares underlying the outstanding options and warrants have been registered for resale. Future public sales of our common stock, or the availability of such shares for sale, including the shares subject to outstanding options and warrants, could adversely affect the prevailing market price of our common stock and impair our ability to raise capital through the sale of additional equity securities. The issuance of warrants to purchase common stock as part of the TeT acquisition could result in a lowering of our stock price. In accordance with the terms of our credit agreement with Francisco Partners II, L.P. (“Francisco Partners”), upon funding of the loan and the closing of the TeT acquisition on April 1, 2008, we granted Francisco Partners a five-year warrant to purchase approximately 10.5 million shares of our common stock at $5.00 per share. The warrant contains a cashless exercise provision. We have also filed a registration statement covering the shares of common stock underlying the warrant. The market price of our common stock could decline as a result of sales of a large number of shares of our common stock in the market (or the perception that these sales could occur) if the warrant is exercised once our common stock is trading above the warrant exercise price of $5.00 per share. Any such sales, or the possibility that these sales may occur, also might make it more difficult for us to sell equity securities in the future at a time and at a price that we deem appropriate. Any issuance of common stock to the warrant holder upon exercise of the warrant would dilute the then-current common stockholders’ interests in our company. We currently do not intend to pay any dividends on our common stock. We currently do not intend to pay any dividends on our common stock. While we may declare dividends at some point in the future, we cannot assure you that you will ever receive cash dividends as a result of ownership of our common stock and any gains from investment in our common stock may only come from increases in our stock prices, if any. Risks Related To Our Indebtedness Our credit agreements contain various covenants and restrictions that limit the discretion of management in operating our business and could prevent us from engaging in some activities that may be beneficial to us and our stockholders. The agreements governing our financing, including our $60.0 million credit agreement to partially fund the TeT acquisition and our $25.0 million revolving credit facility, contain various covenants and restrictions that, in certain circumstances, limit our ability and the ability of certain subsidiaries to: •grant liens on assets; •make restricted payments (including paying dividends on capital stock or redeeming or repurchasing capital stock); •make investments (including investments in joint ventures); •merge, consolidate or transfer all or substantially all of our assets; •incur additional debt; or •engage in certain transactions with affiliates. - 27 - Table of Contents As a result of these covenants and restrictions, we may be limited in how we conduct our business and may be unable to raise additional debt, compete effectively, make investments or pursue available business opportunities. These covenants may adversely affect our ability to finance our future operations or capital needs. A breach of any of these covenants could result in a default in respect of the related indebtedness. If a default occurs, the affected lenders could elect to declare the indebtedness, together with accrued interest and other fees, to be immediately due and payable. We may be required to incur additional debt to meet the future capital requirements of our business. Should we be required to incur additional debt, the restrictions imposed by the terms of our current and future debt arrangements could adversely affect our financial condition and our ability to respond to changes in our business. If we incur additional debt, we may be subject to the following risks: •our vulnerability to adverse economic conditions and competitive pressures may be heightened; •our flexibility in planning for, or reacting to, changes in our business and industry may be limited; •we may be sensitive to fluctuations in interest rates if any of our debt obligations are subject to variable interest rates; and •our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions, general corporate purposes or other purposes may be impaired. We cannot be assured that our leverage and such restrictions will not materially and adversely affect our ability to finance our future operations or capital needs or to engage in other business activities. In addition, we cannot be assured that additional financing will be available when required or, if available, will be on terms satisfactory to us. The current condition of the credit markets may not allow us to secure financing for potential future activities on satisfactory terms, or at all. Our existing cash and short-term investments are available for operating requirements, strategic investments, acquisitions of companies or products complimentary to our business, the repayment of outstanding indebtedness, repurchases of our outstanding securities and other potential large-scale needs. While we believe existing cash and short-term investments, together with funds generated from operations, should be sufficient to meet operating requirements for the foreseeable future, we may also consider incurring additional indebtedness and issuing additional debt or equity securities in the future to fund potential acquisitions or investments, to refinance existing debt or for general corporate purposes. As a result of recent subprime loan losses and write-downs, as well as other economic trends in the credit markets, we may not be able to secure additional financing for future activities on satisfactory terms, or at all, which may adversely affect our financial condition and results of operations. Item 1B.Unresolved Staff Comments None. Item 2.Properties The Americas Our current corporate headquarters building is located in Scottsdale, Arizona.The facility is 48,650 square feet, and the lease for this facility expires on June 23, 2018; however, we have the right to terminate the lease on June 23, 2015, provided we repay all unamortized tenant improvement costs and commission fees for unpaid rent. Our corporate headquarters serves as a shared cost center for all four of our geographic business segments. In the U.S., we also lease offices in Atlanta, Georgia (currently subleased, which sublease expires in April 2010) and Savannah, Georgia, as well as a storage facility in Phoenix, Arizona. Internationally, we lease facilities in Brazil, Chile, Mexico and Puerto Rico for sales, support, representation, and research and development activities. - 28 - Table of Contents We also own an approximately 102,000 square foot facility in Brazil that is utilized for administrative, final assembly, warehouse, distribution, and sales and support services. We are currently soliciting buyers for this facilitywith plans torelocate to another site in Brazil. NEMEA We lease facilities in Belgium, Germany and Sweden for sales, support, representation, and research and development activities. SEMEA We lease facilities in France, Hungary, Latvia, Russia, Scotland, Spain, the United Arab Emirates, and the United Kingdom for sales, support, representation, and research and development activities. Asia-Pacific We lease facilities in Australia, China, Hong Kong, the Philippines, Singapore and Thailand for sales, support, representation, and research and development activities. We believe that our facilities are adequate for our current operations and will be sufficient for the foreseeable future. Item 3.Legal Proceedings We are currently a party to various legal proceedings, including those noted below. While we presently believe that the ultimate outcome of these proceedings, individually and in the aggregate, will not have a material adverse affect on our financial position, results of operations or cash flows, litigation is subject to inherent uncertainties, and unfavorable rulings could occur. An unfavorable ruling could include monetary damages or, in cases where injunctive relief is sought, an injunction. Were an unfavorable ruling to occur, it is possible such a ruling could have a material adverse impact on our financial position, results of operations or cash flows in the period in which the ruling occurs or in future periods. SPA Syspatronic AG v. Hypercom Corporation, et al.(United States District Court for the Eastern District of Texas, Marshall Division, Civil Action No. 2:07-CV-416 (LED), filed on September 18, 2007) SPA Syspatronic AG (“Syspatronic”) commenced this action against us and others, alleging that certain of our products infringe U.S. Patent No. 5,093,862 entitled “Data Carrier – Controlled Terminal in a Data Exchange System” issued on March 3, 1992 (the “’862 Patent”) allegedly owned by Syspatronic. The plaintiff is seeking a judgment of infringement, an injunction against further infringement, damages, interest and attorneys’ fees. We filed an answer denying liability on the basis of a lack of infringement, invalidity of the ‘862 Patent, laches, waiver, equitable estoppel and unclean hands, lack of damages, failure to state a claim, and inequitable conduct during the prosecution of the ‘862 Patent. We also counterclaimed seeking a declaratory judgment of non-infringement and invalidity of the ‘862 Patent, and seeking attorneys’ fees and costs as an exceptional case due to the plaintiff’s inequitable conduct during the prosecution of the ‘862 Patent. In April 2008, the U.S. Patent and Trademark Office (the “Patent Office”) granted the request by certain of the defendants for re-examination of the ‘862 Patent. Thereafter, the Court stayed proceedings in this case until the Patent Office completed its re-examination. The Patent Office ultimately confirmed the patentability of the claims of the '862 Patent based on the construction advanced by Syspatronic of a key term in the only two independent claims of the '862 Patent. In light of that construction, we believe that our accused products do not infringe the ’862 Patent. The Court has lifted the stay it ordered during the reexamination proceedings. The Markman hearing is set for November 10, 2010, and the case is set for trial on May 30, 2011. By agreement, this case will be tried in Tyler, Texas. This action is currently in the discovery stage. - 29 - Table of Contents CardSoft, Inc., et al. v. Hypercom Corporation, et al. (United States District Court for the Eastern District of Texas, Marshall Division, Civil Action No. 2:08-CV-00098, filed on March 6, 2008) CardSoft, Inc. and CardSoft (Assignment for the Benefit of Creditors), LLC (collectively “CardSoft”) filed this action against us and others in March 2008, alleging that certain of our terminal products infringe two patents allegedly owned by CardSoft: U.S. Patent No. 6,934,945 (the “‘945 Patent”), entitled “Method and Apparatus for Controlling Communications,” issued on August 23, 2005, and U.S. Patent No. 7,302,683 (the “‘683 Patent”), also entitled “Method and Apparatus for Controlling Communications,” issued on November 27, 2007, which is a continuation of the ‘945 patent. CardSoft is seeking a judgment of infringement, an injunction against further infringement, damages, interest and attorneys’ fees. In June 2008, we filed our answer, denying liability on the basis of a lack of infringement, invalidity of the ‘945 Patent and the ‘683 Patent, laches, waiver, equitable estoppel and unclean hands, lack of damages and failure to state a claim. We also counterclaimed seeking a declaratory judgment of non-infringement and invalidity of the ‘945 Patent and the ‘683 Patent. The Markman hearing is scheduled for July 20, 2011 and trial is scheduled for November 7, 2011. This action is currently in the discovery stage. Lisa Shipley v. Hypercom Corporation. (United States District Court for the Northern District of Georgia, Civil Action No. 1:09-CV-0265, filed on January 30, 2009) Lisa Shipley (“Shipley”), a former employee, filed this action against us in January 2009, alleging that we violated Title VII of the Civil Rights Act by discriminating against her on the basis of her gender, violated the Georgia Wage Payment laws, the Equal Pay Act and Georgia law by paying her lower compensation based on her gender. Ms. Shipley is seeking compensatory damages for emotional distress, damage to reputation, embarrassment, lost wages, back pay, accrued interest, punitive damages, attorney’s fees and expenses, and interest. In February 2009, we filed a motion to dismiss based on improper venue or, in the alternative, to transfer venue to the United States District Court for the District of Arizona. In June 2009, the Court denied the motion. In June 2009, we filed our answer, generally denying the material allegations of Ms. Shipley’s complaint. In October 2009, Ms. Shipley filed an amended complaint adding an allegation that we unlawfully retaliated against her. In November 2009, we filed our answer, denying the material allegations of the amended complaint. In February 2010, we filed a Motion for Judgment on the Pleadings as to Ms. Shipley's retaliation claim. This action is currently in the discovery stage. Item 4.(Removed and Reserved) - 30 - Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock trades on the New York Stock Exchange (“NYSE”) under the symbol “HYC.” The following table sets forth, for the fiscal quarters indicated, the high and low sales prices for our common stock as reported on the NYSE. RANGE OF SALES PRICES High Low Year Ended 12/31/09 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year Ended 12/31/08 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Since becoming publicly-traded, we have not paid any cash dividends on our common stock. We currently intend to retain our earnings for our business and do not anticipate paying any cash dividends on our common stock in the foreseeable future. See “Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources” for more information on retained earnings. As of March 9, 2010, we had approximately 102 stockholders of record of our common stock and approximately 4,200 beneficial stockholders of our common stock. The information under the caption “Equity Compensation Plan Information as of Fiscal Year End” in our 2010 Annual Meeting Proxy Statement, which will be filed with the SEC within 120 days following our fiscal year end, is incorporated by reference into this Item 5. - 31 - Table of Contents Item 6. Selected Financial Data The following table contains selected consolidated financial data for the five years ended December 31, 2009, derived from our audited consolidated financial statements. Certain amounts in the prior-year financial statements have been reclassified to conform to the current year presentation. The selected financial data should be read in conjunction with our consolidated financial statements, related notes and the section of this Annual Report on Form 10-K entitled “Management's Discussion and Analysis of Financial Condition and Results of Operations.”Historical consolidated financial data may not be indicative of our future performance. Years Ended December 31, Statements of Operations Data: Net revenue $ Costs of revenue Gross profit Gross profit percentage % Research and development Selling, general and administrative Impairment of goodwill and intangible assets - 67,798 (b) - - - Amortization of purchased intangible assets - - In-process research and development - - - (d) - Gain on sale of real property - - ) ) (e) - Total operating expenses Income (loss) from operations ) ) ) Income (loss) before discontinued operations ) Income (loss) from discontinued operations ) ) ) (f) Net income (loss) $ ) (a) $ ) $ ) (c) $ $ ) (g) Diluted income (loss) per share: Income (loss) before discontinued operations $ ) $ ) $ ) $ $ ) Income (loss) from discontinued operations ) ) ) Diluted income (loss) per share $ ) $ ) $ ) $ $ ) Weighted average basic shares Weighted average diluted shares Balance Sheet Data at end of year: Cash and equivalents $ Short-terms investments - Working capital Total assets Short and long-term debt, net of discount - - Total stockholders' equity - 32 - Table of Contents (a) For the year ended December 31, 2009, we recorded a net loss of $6.9 million ($0.13) per share. The net loss was principally due to our results during the first quarter in which we reported a net loss of $9.9 million. The first quarter was negatively impacted by the global economic downturn and the corresponding decrease in available credit to both businesses and consumers. (b) In December 2008, we recognized asset impairment charges totaling $67.8 million for 2008, primarily related to the write-off of goodwill and intangible assets from our acquisition of TeT on April, 1, 2008. See Note 4 to our consolidated financial statements. (c) In June2007, we completed the sale of our former headquarters facilities, located in Phoenix, Arizona, for a sale price of $16.3million. We recorded a gain of $3.8million on the sale in the second quarter of 2007. During the second quarter of 2007, we initiated a reconfiguration of our global sales and marketing organizations and incurred charges of $2.9 million during the year. During the second quarter of 2007, we increased inventory reserves by $6.1 million primary related to non-PCI compliant products and components. (d) In December 2006, we acquired TPI and incurred a $1.0million charge for the acquired in-process research and development. (e) In September 2006, we completed the sale of our real property in Hong Kong for $5.2million. We recorded a gain of approximately $3.0million on the sale in the third quarter of 2006. (f) In the fourth quarter of 2005, we sold our U.K. lease portfolio (the “U.K. Lease Business”) as this leasing business did not align with our core business. As of December31, 2005, the U.K. Lease Business’ operating results have been classified as discontinued operations in the statements of operations for all periods presented. We recognized a $6.6million loss on the write-down of the U.K. Lease Business to its estimated fair value based on purchase offers received from potential buyers. See Note6 to our consolidated financial statements included herein. (g) In 2005, we performed a comprehensive review of our financial performance; market strategy; products; product development and life cycle management; and employee, customer and vendor relationships. The objective of the business review was to create a plan to improve profitability and customer relations, transition more rapidly to 32-bit technology products, rationalize operations and reorganize our corporate structure. As a result of this business review, we recorded charges of $16.3million to costs of revenue and $2.7million to operating expenses during 2005. See Note 24 to our consolidated financial statementsincluded herein for a presentation of certain of the above information on a quarterly basis for each of the four quarters in the years ended December31, 2009 and 2008. - 33 - Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following sets forth a discussion and analysis of our financial condition and results of operations for the three years ended December31, 2009. This discussion and analysis should be read in conjunction with our consolidated financial statements appearing elsewhere in this Annual Report on Form10-K. The following discussion contains forward-looking statements. Our actual results may differ significantly from the results discussed in such forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in “Item1A— Risk Factors” of this Annual Report on Form10-K. There are numerous references to the impact of foreign currency translation in the discussion of our results of operations. Over the past several years, the exchange rates between the U.S. Dollar and many foreign currencies, especially the Euro, have fluctuated significantly. When stronger U.S. Dollar exchange rates of the current year are used to translate the results of operations of the subsidiaries denominated in foreign currencies, the resulting impact is a decrease in U.S. Dollars of reported results as compared with the prior period. When the US Dollar weakens, the resulting impact is an increase in U.S. Dollars of reported results as compared with the prior period. During 2009 we committed to a plan to divest a European leasing and service operation and are currently marketing it for sale. The results of this operation have been excluded from all continuing operating results included in our consolidated financial statements for all periods presented. Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the U.S.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent liabilities. On an on-going basis, we evaluate past judgments and our estimates, including those related to bad debts, product returns, long-term contracts, inventories, goodwill and other intangible assets, income taxes, financing operations, foreign currency, and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Goodwill and Impairment of Long-Lived Assets We evaluate our goodwill at least annually and at any other time if an event or change in circumstances indicates that the fair value of a reporting unit is below its carrying amount. Our long-lived assets (to be held and used) are reviewed for impairment when events or changes in circumstances indicate that the related carrying amount of such assets may not be recoverable. In evaluating our long-lived assets for recoverability, we use estimates of undiscounted future cash flows of our individual reporting units and for goodwill our recoverability is measured by reference to fair value using after-tax discounted cash flows. As quoted market prices are unavailable for our individual reporting units, fair value was determined through the use of estimated future cash flows. The estimated cash flows used to assess recoverability of our long-lived assets and measure fair value of our reporting units were derived from current business plans developed using near-term and long term management projections. Our asset impairment evaluations, including our annual goodwill impairment test, required us to make several assumptions in determining estimates of future cash flows to determine fair value of our individual reporting units, including near and long term revenue and cost assumptions. We believe future events that could result in additional impairment of our goodwill and long-lived assets include, but are not limited to, declines in the current economic environment or significant losses of our customer base in Europe or in Australia. - 34 - Table of Contents Revenue Recognition Revenue is recognized when the following criteria are met: (a)persuasive evidence that an arrangement exists; (b)delivery of the products or services has occurred; (c)the selling price is both fixed and determinable; and (d)collectability is reasonably assured. We generally recognize products revenues, including sales to distributors and sales under sales-type leases, upon shipment of product. We recognize services revenues as services are provided and collection of invoiced amounts is reasonably assured. Routine recurring services include terminal repairs, help-desk, on-site technician visits, deployment and the provision of supplies. Amounts received in advance of services being rendered are recorded as deferred revenue. Revenues from long-term contracts that require substantial performance of customized software and hardware over an extended period are recorded based upon the attainment of scheduled substantive performance milestones under the percentage-of-completion method. Operating lease revenue is recognized monthly over the lease term. The units leased under operating leases are included in the balance sheet under “Property, plant and equipment.” We accrue for warranty costs, sales returns and other allowances at the time revenue is recognized. Revenue from contracts with multiple element arrangements are recognized as each element is earned on the relative fair value of each element provided the delivered elements have value to customers on a standalone basis. Amounts allocated to each element are based on its objectively determined fair value, such as the sales price for the product or service when it is sold separately or based on competitor prices for similar product or services. We present revenues net of sales taxes and value-added taxes in our consolidated statement of operations. Sales-Type Leases Certain product sales made under lease arrangement are recorded as sales-type lease. Lease contract receivables represent the total lease payments to be received reduced by lease payments already collected. Sales-type lease revenues consist of the initial sale of the product shipped and the interest and maintenance elements of the lease payments as they are earned. An allowance for estimated uncollectible sales-type lease receivables at an amount sufficient to provide adequate protection against losses in our sales-type lease portfolio is recorded. The allowance is determined principally on the basis of historical loss experience and management’s assessment of the credit quality of the sales-type lease customer base. If loss rates increase or customer credit conditions deteriorate, the allowance for uncollectible sales-type leases may need to be increased. Unearned income includes interest and is the amount by which the original sum of the lease contract receivable exceeds the fair value of the equipment sold. Interest element is amortized to lease income using the effective interest method. Stock-Based Compensation We recognize compensation expense over the requisite service period for the fair-value of stock options and related awards. For stock options with graded vesting terms, we recognize compensation cost over the requisite service period using the accelerated method. The fair value of our stock-based awards is estimated at the date of grant using key assumptions such as future stock price volatility, expected terms, risk-free interest rates and the expected dividend yield. In addition, we estimate the expected forfeiture rate of our stock grants and only recognize the expense for those shares expected to vest. See Note 14 to our consolidated financial statements included herein for a further discussion of stock-based compensation. Product Warranty We accrue for estimated warranty obligations when revenue is recognized based on an estimate of future warranty costs for delivered products and specific known product issues. Such estimates are based on historical experience and expectations of future costs. We periodically evaluate and adjust the accrued warranty costs to the extent actual warranty costs vary from the original estimates. Our warranty period typically extends from one to five years from the date of shipment. Costs associated with maintenance contracts, including extended warranty contracts, are expensed when they are incurred. Actual warranty costs may differ from management’s estimates. - 35 - Table of Contents Legal and Other Contingencies In the ordinary course of business, we are involved in legal proceedings involving contractual and employment relationships, product liability claims, intellectual property rights, and a variety of other matters. We record contingent liabilities resulting from asserted and unasserted claims against us, when it is probable that a liability has been incurred and the amount of the loss is estimable. Estimating probable losses requires analysis of multiple factors, in some cases including judgments about the potential actions of third-party claimants and courts. Therefore, actual losses in any future period are inherently uncertain. Currently, we do not believe any of our pending legal proceedings or claims will have a material impact on our financial position, results of operations or cash flows. However, if actual or estimated probable future losses exceed our recorded liability for such claims, we would record additional charges as other expense during the period in which the actual loss or change in estimate occurred. For components not yet billed to us by our third-party contract manufacturers, contingent liabilities are recorded by component based on the likelihood of our ultimate usage of the components. Costs Associated with Exit Activities We record costs associated with exit activities such as for employee termination benefits that represent a one-time benefit when management approves and commits to a plan of termination, and communicates the termination arrangement to the employees, or over the future service period, if any. Other costs associated with exit activities may include contract termination costs, including costs related to leased facilities to be abandoned or subleased, and facility and employee relocation costs. In addition, a portion of our restructuring costs are outside the U.S. related to expected employees terminations. We are required to record a liability for this cost when it is probable that we will incur the costs and can reasonably estimate the amount. In addition, we account for costs to exit an activity of an acquired company and involuntary employee termination benefits associated with acquired businesses in the purchase price allocation of the acquired business if a plan to exit an activity of an acquired company exists, and those costs have no future economic benefit to us and will be incurred as a direct result of the exit plan. Foreign Currency Assets and liabilities of subsidiaries operating outside the U.S. with a functional currency other than U.S. Dollars are translated into U.S. Dollars using year-end exchange rates. Revenue, costs and expenses are translated at the average exchange rates in effect during the year. Foreign currency translation gains and losses are included as a component of accumulated other comprehensive loss. For subsidiaries operating outside the U.S. where the functional currency is U.S. Dollars, monetary assets and liabilities denominated in local currency are remeasured at year-end exchange rates whereas non-monetary assets, including inventories and property, plant and equipment, are reflected at historical rates. Revenue, costs and expenses are translated at the average exchange rates in effect during the year. Any gains or losses from foreign currency remeasurement are included in foreign currency loss on our consolidated statements of operation. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities from a change in tax laws (including rates) is recognized in income in the period that includes the enactment date. See Note 17 to the consolidated financial statements regarding the valuation reserve against our deferred tax assets. We do not provide for federal income taxes on the undistributed earnings of our international subsidiaries because earnings are reinvested and, in the opinion of management, will continue to be reinvested indefinitely. - 36 - Table of Contents Impact of Recently Issued Accounting Pronouncements See Note 2 to the consolidated financial statements for a discussion of recent accounting pronouncements. 2009 Overview of Financial Results The following overview highlights certain key events and factors impacting our financial performance for the year ended December31, 2009. During 2009, our primary objectives were: (i) finalizing the integration of TeT; (ii) continuing our margin expansion through operational efficiencies; (iii) strengthening our liquidity; and (iv) expanding our market share through focus on certain geographies and specific product lines and services. The TeT integration is substantially complete. The information technology infrastructure and administrative functions are consolidated and operate under one enterprise resource planning system and we have made significant progress in the convergence of our product lines. Although the integration is substantially complete, we expect that our ability to offer common product offerings to all of our customers will continue to evolve, and therefore the benefits are not yet fully reflected in the financial results. We expect continued improvement in our gross margin in 2010 since these synergies will be in effect for the full year, and due to cost reductions from our restructuring of research and development in Europe to other regions. Our integration of TeT has allowed us to maintain our market share in European countries. Also during 2009, we announced our intention to form a new venture with The McDonnell Group, Phoenix Managed Networks, LLC, which equips payment processors, banks and retailers worldwide with highly reliable and cost-effective data communications services for transaction-based applications. This transaction was completed in February 2010. We believe that the combination of our existing HBNet business and with the expertise provided by the McDonnell Group, will enhance our ability to expand market share and deliver strong returns for our investors and business partners. During 2009, we committed to a plan to divest a European leasing and service operation and are currently marketing it for sale. The results of this operation have been excluded from all continuing operating results included in our consolidated financial statements for all periods presented. Net revenues for the year ended December31, 2009 were $406.9million, a 6.3% decrease over the year ended December31, 2008. The primary reasons for the decrease were the following: (i) reduced demand in our countertop and PIN pad products in the Americas and Asia-Pacific; (ii) our exit of a marginally profitable service contract with a large customer in Brazil during the third quarter of 2009; and (iii) lower foreign currency exchange rates on foreign denominated revenue primarily in Europe. These factors were offset by new Brazil products revenues and incremental revenues from the acquisition of TeT, which was not included in our results for the first quarter of 2008 since the acquisition occurred on April 1, 2008. Gross profit for the year ended December 31, 2009 was $128.4 million or 31.6% of revenue, compared to $123.8 million or 28.5% of revenue for the year ended December 31, 2008. Gross margin, net of amortization of purchased intangible assets, for the year ended December 31, 2009 includes a 35.0% product gross margin and a 23.4% service gross margin, compared to product and service gross margins of 31.5% and 22.7%, respectively, for the same period in 2008. The increase in product gross margin was due to improved contract manufacturing pricing, a favorable product mix selling higher margin networking and unattended products, as well as the lack of transition costs for our move to third party manufacturing during 2009, compared to 2008. The increase in service gross margin is a result of primarily higher margin services revenues in Europe from the TeT acquisition and the exit of a marginally profitable $18.0 to $20.0 million annual-revenue service contract in Brazil during the third quarter of 2009. During 2009, we recorded a net loss of $6.9 million or ($0.13) per share, which was a significant improvement over our 2008 results where we incurred a net loss of $85.4 million or ($1.60) per share. The 2009 net loss was principally due to our results during the first quarter in which we reported a net loss of $9.9 million. The first quarter was negatively impacted by the global economic downturn and the corresponding decrease in available credit to both businesses and consumers, as well as a general retail slowdown in the Americas. - 37 - Table of Contents In 2009, we incurred employee severance and related charges as a result of the following initiatives: · Reorganization of our service businesses in Australia and Brazil; · Consolidation of our United Kingdom operations in the Salisbury facility, resulting in the closing of the Woking facility; · Reorganization of our operations in Asia-Pacific; · Reorganization of our management team in our offices in Arizona, Mexico and the Caribbean; and · Reorganization of our research and development activities in Europe. As a result of these actions, we incurred charges of $3.0 million in 2009. Of the $3.0 million, $1.3 million was recorded in costs of revenue and $1.7 million was recorded in operating expenses. We expect to pay the remaining $1.0 million associated with the employee severance and benefits related charges in 2010. We also expect to incur additional restructuring charges of approximately $1.1 million in 2010 as a result of these initiatives. While we believe our results in 2009 are due to the challenging global economic conditions, our results for the last three quarters of 2009 demonstrate that we have made progress by expanding our customer base, improving our margins and profitability, and generating significant cash flow.We continue to see signs of improvement in the global economy. Although we see competitive pressures on a global basis, as we and our major competitors try to maintain and expand our respective market shares, we expect to continue to gain market share with our Optimum product line. These pressures will generally serve to decrease average prices for certain products within certain geographies for the foreseeable future. We are tightly controlling operating expenses and continuing to improve our supply chain, while remaining focused on delivering the highest security and first class quality solutions to our customers. As part of our effort to improve gross margin, we intend to move to a joint development manufacturing model where we will provide hardware specifications to a third party to design, develop and manufacture certain hardware. We will continue to develop our software to the highest level of security and compliance. We will also manage our balance sheet and leverage our working capital to help meet the objectives of our key initiatives in light of the current global economic environment. - 38 - Table of Contents Comparison of Years Ended December31, 2009 and 2008 % of Revenue % of Revenue Dollar Change (Amounts in thousands, except share and per share data) Net revenue: Products $ % $ % $ ) Services % % ) Total net revenue % % ) Costs of revenue: Products % % ) Services % % ) Amortization of purchased intangible assets % % ) Total costs of revenue % % ) Gross profit: Products % % Services % % ) Amortization of purchased intangible assets ) )% ) )% Total gross profit % % Operating expenses: Research and development % % ) Selling, general and administrative % % ) Impairment of goodwill and intangible assets - % % ) Amortization of purchased intangible assets % % Total operating expenses % % ) Income (loss) from operations % ) )% Interest income % % ) Interest expense ) )% ) )% ) Foreign currency gain (loss) % ) )% Other income % % Non-operating expense ) )% ) )% ) Loss before income taxes and discontinued operations ) )% ) )% Income tax benefit (provision) % ) )% Loss before discontinued operations ) )% ) )% Loss from discontinued operations ) % ) )% ) Net loss $ ) )% $ ) )% $ Basic and diluted income (loss) per share: Income (loss) before discontinued operations $ ) $ ) Income (loss) from discontinued operations ) ) Basic and diluted income per share $ ) $ ) - 39 - Table of Contents Net Revenues Net revenues decreased approximately $27.3million or 6.3% in 2009 compared to 2008. The decrease was comprised of $16.7million or 5.2% in products revenues, and $10.6million or 9.4% in net services revenues. The $16.7 million decrease in products revenues during 2009 is principally the result of decreases in countertop and PIN pad products in the Americas and Asia-Pacific. Countertop revenue in North America decreased $18.1 million as a result of the retail slowdown in the U.S. and weak global economic environment. Also, countertop revenue in Asia-Pacific decreased $3.7 million due to the global recession. These reductions were partially offset by an increase of $5.7 million of new products revenues related to our decision in 2009 to begin selling products into the Brazilian market, and by incremental revenue from the acquisition of TeT, which was not included in our results for the first quarter of 2008. The $10.6million decrease in services revenues during 2009 is due primarily to our exit of a marginally profitable service contract with a large customer in Brazil during the third quarter of 2009. This reduction was partially offset by incremental revenue from the acquisition of TeT, which was not included in our results for the first quarter of 2008. Costs of Revenue and Gross Profit Costs of revenue include the costs of raw materials, manufacturing and service labor, overhead and subcontracted manufacturing costs, telecommunication cost, and inventory valuation provisions. Costs of revenue also include amortization of certain intangible assets. Total gross profit as a percent of revenue increased to 31.6% during 2009 from 28.5% during 2008. Products Gross Profit Products gross profit excluding amortization was 34.9% in 2009 compared to 31.5% in 2008. The products gross profit increase is principally due to higher gross margins on TeT product sales, changes in product mix for countertop, mobile, and multilane products, as well as cost reductions gained from our third party contract manufacturers. In addition, gross profit in 2008 was negatively impacted by costs associated with the shut down of our China manufacturing plant totaling approximately $2.5 million and additional liabilities recorded of approximately $4.2 million primarily related to excess components at our third-party contract manufacturers. Services Gross Profit Services gross profit excluding amortization was 24.4% in 2009 compared to 22.7% in 2008. The increase in the gross profit percentage from 2009 to 2008, is principally due to the decision to exit a marginally profitable service contract with a large customer in Brazil during the third quarter of 2009 combined with a $1.0 million extended warranty sale to a third party that met the criteria of revenue. This was partially offset by $1.3 million of restructuring charges incurred in Brazil and Australia. Operating Expenses Research and development— Research and development expenses as a percent of revenue were 10.9% in 2009 compared to 10.6% in 2008.Research and development expenses consist mainly of software and hardware engineering costs and the cost of development personnel. Research and development expenses decreased approximately $1.4million or 3.1% in 2009 compared to 2008, primarily due to $2.2 million of lower professional expenses for projects in Germany. This decrease was offset by additional expenses from the acquisition of TeT, which was not included in our results for the first quarter of 2008. Selling, general and administrative— Selling, general and administrative expenses as a percent of revenue was 18.4% for 2009 and 18.7% for 2008. Sales and marketing expenses, administrative personnel costs, and facilities operations are the primary components of selling, general and administrative expenses. Selling, general and administrative expense decreased approximately $6.5 million or 8.0% in 2009 compared to 2008. The decrease is primarily due to lower integration costs from the TeT acquisition, including reductions of $2.0 million in professional fees and $1.5 million of legal expenses. In addition as part of our continued effort to reduce costs there were reductions of $1.5 million of travel and entertainment and $0.7 million in marketing expenses. Stock-based compensation expense decreased by $1.5 million primarily due to lower fair value of new grants due to the decrease in our share price. Also, due to lower revenue in 2009 when compared to 2008, commission expense decreased by $1.9 million. These were offset by a $2.0 million increase in bonus expense and $1.1 million of depreciation expense related to development expenses for internal use software as a result of our integration of TeT. - 40 - Table of Contents Impairment of goodwill and intangible assets— We performed our annual goodwill impairment test during the fourth quarter of 2009 and determined that there was no impairment needed as of December 31, 2009. During the fourth quarter of 2008, we concluded that the economic environment and the significant declined in our share price compared to our net book value represented significant adverse events, and therefore, we evaluated our goodwill and long-lived assets for impairment as of December 31, 2009.Our evaluation of goodwill and long-lived assets resulted in the recognition of asset impairment charges totaling $67.8 million for 2008, primarily related to our acquisition of TeT on April, 1, 2008. Amortization of purchased intangibles— Amortization of purchased intangibles expense decreased approximately $0.2million or 6.0% in 2009, compared to 2008, primarily related to lower exchange rates. Interest income, interest expense, and foreign currency We recognized $0.3million in interest income in 2009 compared to $1.5million in 2008. This decrease is principally attributable to lower average cash, cash equivalent, and short-term investment balances in 2009 compared to 2008 due to the acquisition of TeT. We incurred interest expense of $11.0million in 2009 compared to $6.8million in 2008. The increase in interest expense is primarily due to the acquisition financing of TeTthat occurred on April 1, 2008.Interest expense includes amortization of the fair value of warrants that were accounted for as a debt discount, resulting in additional interest expense of $6.7 million in 2009 and $4.6 million in 2008. In December 2009, we made an earlyrepayment of $3.0 million of our debt to Francisco Partners and, as a result, we incurred additional non-cash interest expense of $0.5 million in the fourth quarter of 2009. Foreign currency income (loss) totaled $0.4million in 2009 compared with $(1.8)million in 2008. The increase in foreign currency income is principally attributable to net favorable movements of currencies. Income tax benefit (expense) Federal, state and foreign taxes resulted in a benefit of $0.8million in 2009 compared to an expense of $1.2 million in 2008. The income tax benefit for 2009 is primarily related to a $2.7 million reversal of a deferred tax liability in the United Kingdom, offset by $1.7 million of income taxes, interest and penalties related to uncertain tax positions in other foreign tax jurisdictions. During 2009, we continued to provide a valuation allowance on substantially all of our deferred tax assets. That valuation allowance is subject to reversal in future years at such time that the benefits are actually utilized or the operating profits in the U.S.become sustainable at a level that meets the recoverability requirements of the accounting standards. Due to our net operating loss position and our valuation allowance against our deferred tax assets, the consolidated effective tax rates for 2009 and 2008 are not meaningful. - 41 - Table of Contents Comparison of Years Ended December31, 2008 and 2007 % of Revenue % of Revenue Dollar Change (Amounts in thousands, except share and per share data) Net revenue: Products $ % $ % $ Services % % Total net revenue % % Costs of revenue: Products % % Services % % Amortization of purchased intangible assets % % Total costs of revenue % % Gross profit: % Products % % Services % % Amortization of purchased intangible assets ) )% ) )% ) Total gross profit % % Operating expenses: Research and development % % Selling, general and administrative % % Impairment of goodwill and intangible assets % - % Amortization of purchased intangible assets % % Gain on sale of real property - % ) )% Total operating expenses % % Loss from operations ) )% ) )% ) Interest income % % ) Interest expense ) )% ) % ) Foreign currency loss ) )% ) )% ) Other income (expense) % ) % Non-operating income (expense) ) )% % ) Loss before income taxes and discontinued operations ) )% ) )% ) Income tax provision ) )% ) )% ) Loss before discontinued operations ) )% ) )% ) Income (loss) from discontinued operations ) )% % ) Net loss $ ) )% $ ) )% $ ) Basic and diluted income (loss) per share: Loss before discontinued operations $ ) $ ) Income (loss) from discontinued operations ) Basic and diluted income per share $ ) $ ) - 42 - Table of Contents Net Revenues Net revenues increased approximately $144.7million or 50.0% in 2008 compared to 2007. This increase was comprised of an increase of $114.3million or 55.4% in products revenues, and $30.4million or 36.5% in services revenues. Of the $114.3million increase in products revenues during 2009, $109.5million is attributable to the acquisition of TeT. Excluding the additional TeT products revenues, the increase in products revenues of $4.9million is a result of increases in unattended sales in SEMEA and $3.2 million in Asia-Pacific.Other increases in revenue were due primarily to increases in multi-lane sales in the Americas and NEMEA of $5.3 million offset primarily by decreases in mobile sales in the Americas and SEMEA of $4.5 million. Of the $30.4million increase in services revenue during 2008, the majority is attributable to the acquisition of TeT. Other areas of changes in the services revenue were due to growth in our service operations due to higher volume type services in Brazil of $6.1 million offset by a decline of $5.0 million in Mexico as the result of the loss of a significant service contract whereby our customer was acquired and changed their outsource strategy.Offsetting this net increase was the billing and collection of past service contract fees in Brazil during 2007 of $4.6million. This collection did not re-occur during 2008. Costs of Revenue and Gross Profit Costs of revenue include the costs of raw materials, manufacturing and service labor, overhead and subcontracted manufacturing costs, telecommunication cost, and inventory valuation provisions. Costs of revenue also include amortization of certain intangible assets. Total gross profit as a percent of revenue increased to 28.5% during 2008 from 25.8% during 2007. Amortization expense included in costs of revenue increased by $2.7million or 840.4% in 2008 compared to 2007 due to the acquisition of TeT on April1, 2008. Products Gross Profit Products gross profit excluding amortization was 31.5% in 2008 compared to 27.4% in 2007. The products gross profit increase is principally due to higher gross margins on TeT product sales, changes in product mix for countertop, mobile, and multilane products, as well as efficiencies gained in 2009 from transitioning to contract manufacturing during the first half of 2008. Offsetting some of those gains in margin in 2008 were costs associated with the shut down of our China manufacturing plant totaling approximately $2.5 million and excess inventory contingencies of approximately $4.2 million related to excess components at our third-party contract manufacturers. We expect to see continued efficiencies gained from our move to a contract manufacturing model in the future, although actual results may be materially different than our expectations. In addition, gross profit in 2007 was negatively impacted by approximately $9.6 million of charges for inventory not in compliance with industry security standards as well as other costs to begin the transition to contract manufacturing. Services Gross Profit Services gross profit excluding amortization was 22.7% in 2008 compared to 22.2% in 2007. Services gross profit during 2007 was impacted by the collection of service contract fees in Brazil of $4.6million that had no associated costs, as all costs had been written off in 2004 due to uncertainties regarding realization. Excluding this collection at 100% margin, the services gross profit was 17.6% in 2007. The increase in the gross profit percentage from 2007 to 2008, excluding the service contract fees in Brazil, is principally due to the acquisition of TeT and improved cost controls in Brazil during 2008. Offsetting these increases were decreases in gross profit in our Mexico and Australian service businesses. Operating Expenses Research and development— Research and development expenses consist mainly of software and hardware engineering costs and the cost of development personnel. Research and development expenses increased approximately $17.2million or 59.6% in 2008 compared to 2007, primarily related to the acquisition of TeT. Excluding TeT, research and development expenses decreased $5.5 million from 2007 to 2008, primarily due to the re-prioritization of projects of $2.6 million, lower consulting fees of $1.1 million and lower salaries, bonus and severance of $2.8 million. Research and development expenses as a percent of revenue were 10.6% in 2008 compared to 9.9% in 2007. The increase as a percentage of revenue is due to the acquisition of TeT and the research and development expenditures needed to support the maintenance of two product lines. - 43 - Table of Contents Selling, general and administrative— Sales and marketing expenses, administrative personnel costs, and facilities operations make up the selling, general and administrative expenses. Selling, general and administrative expenses increased approximately $22.0 million or 36.7% in 2008 compared to 2007, primarily related to the acquisition of TeT. Excluding TeT, selling, general and administrative expenses would have increased by $1.4 million, primarily due to an increase in professional fees of $1.8 million principally from legal expenses, increase in salary of $1.2 million principally from human resources and information technology headcount, increase in depreciation of $0.7 million and commissions of $0.8 million. These were offset by decreases in bad debt expense of $2.2 million and bonus of $1.1 million. As a percent of revenue, selling, general and administrative expenses was 18.7% for 2008 and 20.7% for 2007. This decrease was primarily due to operating expense synergies related to the acquisition of TeT. Impairment of goodwill and intangible assets— During the fourth quarter of 2008, we concluded that the current economic environment and the significant declines in our share price compared to our net book value represented significant adverse events, and therefore, we evaluated our goodwill and long-lived assets for impairment as of December 31, 2008.Our evaluation of goodwill and long-lived assets resulted in the recognition of asset impairment charges totaling $67.8 million for 2008, primarily related to our acquisition of TeT on April, 1, 2008. Amortization of purchased intangibles— Amortization of purchased intangibles expense increased approximately $5.2million or 1031% in 2008 compared to 2007, primarily related to the acquisition of TeT and the amortization of our purchased intangible assets. Gain on sale of real property— During the second quarter of 2007, we completed the sale of our former headquarters facilities located in Phoenix, Arizona, for a sale price of $16.3million. We recorded a gain of $3.8million on the sale in the second quarter of 2007. There were no such sales during 2008. Interest income, interest expense, and foreign currency We recognized $1.5million in interest income in 2008 compared to $4.0million in 2007. This decrease is principally attributable to lower average cash, cash equivalent, and short-term investment balances in 2008 compared to 2007 due to the acquisition of TeT. We incurred interest expense of $6.8million in 2008 compared to $0.1million in 2007. The increase in interest expense is primarily due to the acquisition financing of TeT. Approximately $4.6 million of interest expense was converted to principal in accordance with the agreement.Foreign currency losses totaled $1.8million in 2008 compared with $1.7million in 2007. The increase in foreign currency expense is principally attributable to net unfavorable movements of currencies not hedged and a general increase in hedged exposure increasing the direct cost of hedging. Income tax expense Income tax expense for federal, state and foreign taxes was $1.2million and $0.5 million for the years ended 2008 and 2007, respectively. The increase in income tax expense was due to taxable income in NEMEA and SEMEA, and taxable income in Brazil, which by law could not be offset against prior net operating loss carryforwards. During 2008, we continued to provide a valuation allowance on substantially all of our deferred tax assets. That valuation allowance is subject to reversal in future years at such time that the benefits are actually utilized or the operating profits in the U.S.become sustainable. Due to our net operating loss position and our valuation allowance against our deferred tax assets, the consolidated effective tax rates for 2008 and 2007 are not meaningful. - 44 - Table of Contents Segment and Geographic Information During the fourth quarter of 2008, we initiated organizational changes, made enhancements to our internal management reporting, and began to report information pertaining to four business segments as follows: (i)the Americas, (ii) NEMEA, (iii) SEMEA and (iv)Asia-Pacific. The Americas consist of the U.S., Canada, Mexico, the Caribbean, Central America, and South America. NEMEA consists of Germany, Austria, Scandinavia, and the Benelux countries. SEMEA consists of France, Spain, the United Kingdom, Ireland, Eastern Europe, Russia, the Middle East, and Africa. Asia-Pacific consists of China, India, Japan, Korea, Southeast Asia, Australia, and New Zealand. Prior year segment data has been restated for comparative purposes. Our Chief Operating Decision Maker (“CODM”) is our CEO. The CODM has access to discrete financial information for each of the above-mentioned business segments regarding revenues, gross margins (using fully burdened manufacturing costs), direct local service costs, direct operating expenses consisting of expenses directly associated with the business segment, and indirect operating expenses consisting of global shared cost centers, such as global R&D, marketing, corporate general and administrative expenses, and stock-based compensation.Our operations are managed by Managing Directors (“MDs”) for each business segment.These MDs have responsibility for all business activities and combined operating results of their business segment and these individuals are compensated and evaluated based on the performance (Direct Trading Profit) of their overall business segment. Our products revenues relate primarily to the sale of terminals, peripheral devices, and transaction networking devices. Our services revenues are comprised of asset management services, trusted transaction services and payment solutions, as described in PartI to this Annual Report on Form10-K. No other type of revenue exceeded 10% of our consolidated net revenues in 2009, 2008 or 2007. % of Revenue % of Revenue % of Revenue Net revenue: Americas $ % $ % $ % NEMEA % % % SEMEA % % % Asia-Pacific % % % Total net revenue $ % $ % $ % Operating income: Americas $ % $ % $ % NEMEA % ) )% % SEMEA % ) )% % Asia-Pacific % % % Shared Cost Centers ) )% ) )% ) )% Total operating income (loss) $ % $ ) )% $ ) )% - 45 - Table of Contents Comparison of Years Ended December31, 2009 and 2008 Net revenues for the Americas were $123.8 million in 2009 compared to $160.0 million in 2008. The $36.3 million reduction in net revenues is principally due to decreases of $18.1 in countertop and $3.4 million in PIN pad products in North America as a result of the retail slowdown in the U.S. and weak global economic environment. The decrease in the Americas net revenues was also attributable to a decrease in services revenues of $17.9 million in Brazil, primarily due to our exit of a marginally profitable service contract with a large customer. These decreases were partially offset an increase of $5.7 million of new products revenues related to our decision in 2009 to resume the sale of products in Brazil. Net revenues for NEMEA were $102.5 million in 2009 compared to $90.1 million in 2008. The $12.4 million increase in net revenues is principally due to incremental revenue not included in the first quarter of 2008 related to our TeT acquisition. This increase was partially offset by lower exchange rates on our revenue denominated in foreign currencies. Net revenues for SEMEA were $131.5 million in 2009 compared to $133.2 million in 2008. The $1.7 million decrease in net revenues is principally due to reductions of $3.0 million in countertop products in Central Eastern Europe, $2.1 million in countertop products in Hungary and $2.5 million in countertop products in Russia. Also, revenue was negatively impacted by lower exchange rates on our revenue denominated in foreign currencies. These reductions were offset by an increase of $5.1 million for mobile products in the U.K and by incremental revenue not included in the first quarter of 2008 related to our TeT acquisition. Net revenues for Asia-Pacific were $49.2 million in 2009 compared to $50.9 million in 2008. The $1.7 million reduction in net revenues is principally due to reductions of $3.1 million of countertop products in Hong Kong and $1.0 million in networking products in China. These were partially offset by increases of $1.6 million and $1.0 million of mobile products in Australia and Hong Kong, respectively. Operating Income Operating income for the Americas was $21.1 million in 2009 compared to $16.3 million in 2008. The $4.9 million increase is primarily due to a $6.4 million write-down of goodwill and intangible assets in 2008, whereas no write-down was required in 2009. This increase was partially offset by a $1.1 million extended warranty sale to a third party that was recognized in 2009. Operating income for NEMEA was $19.3 million in 2009 compared to a loss of $6.1 million in 2008. The $25.3 million increase is primarily due to a $24.4 million write-down of goodwill and intangible assets in 2008, whereas no write-down was required in 2009. Also, 2009 benefited from an $8.7 million increase in revenue in 2009 as well as incremental operating income not included in the first quarter of 2008 related to our TeT acquisition, partially offset by lower foreign exchange rates. Operating income for SEMEA was $24.7 million in 2009 compared to a loss of $8.5 million in 2008. The $33.2 million improvement is primarily due to a $32.4 million write-down of goodwill and intangible assets in 2008, whereas no write-down was required in 2009. Also, 2009 benefited from incremental operating income not included in the first quarter of 2008 related to our TeT acquisition, partially offset by lower foreign exchange rates. Operating income for Asia-Pacific was $9.1 million in 2009 compared to $4.4 million in 2008. The $4.7 million increase is primarily due to a $4.5 million write-down of goodwill and intangible assets in 2008, whereas no write-down was required in 2009. Shared cost center expenses were $71.0 million in 2009 compared to $82.8 million in 2008. The $11.8 million decrease is primarily due to lower integration costs from the TeT acquisition, including reductions of $2.0 million in professional fees and $1.5 million of legal expenses. In addition, as part of our continued effort to reduce costs there were reductions of $0.7 million in global marketing expenses and $2.2 million of lower global research and development professional expenses. Stock-based compensation expense decreased by $1.5 million, primarily due to lower fair value associated with stock options granted in 2009. - 46 - Table of Contents Comparison of Years Ended December31, 2008 and 2007 Net Revenues The Americas net revenues increased in 2008 compared to 2007, principally as a result of increases in countertop and multilane products in North America and increases in services revenues in Brazil.Offsetting these increases were declines in countertop revenue in Brazil, as we discontinued local manufacturing and sales activities in the third quarter of 2007, as well as a collection of $4.6million from a past service contract that had been previously written off during 2007.This did not re-occur in 2008.NEMEA and SEMEA net revenues increased due to the acquisition of TeT during the year. Operating Income The Americas operating income increased in 2008 compared to 2007, principally as a result of increased product sales activity in North America and services revenues in Brazil.In addition, 2007 was negatively impacted by increased inventory reserves related to excess non-compliant PCI inventory.NEMEA and SEMEA operating profit increased in 2008 compared to 2007, principally as a result the acquisition of TeT during the year, which was more than offset by the write-down of goodwill and intangible assets within these regions.Asia-Pacific operating income decreased in 2008 compared to 2007, principally as a result of the sales mix and declines in our Australian service margins.In addition, the operating income decreased due to the write-down of goodwill within this region. Shared cost center expenses increased in 2008 compared to 2007, principally as a result of an increase in costs incurred for due diligence and acquisition related expenses of $8.3 million and global research and development of $4.7 million related to our acquisition of TeT, and stock-based compensation of $1.6 million offset by decreases in operations management of $4.6 million as a result of our transition to third-party contract manufacturing during 2008. Liquidity and Capital Resources We have historically financed our operations primarily through cash generated from operations and occasionally from borrowings under a line of credit or other debt facilities. During 2009, our primary source of cash was cash generated by our operating activities. Our ability to service our long-term debt, to remain in compliance with the various restrictions and covenants contained in our debt agreements, and to fund working capital, capital expenditures and business development efforts, will depend on our ability to generate cash from operating activities, which in turn is subject to, among other things, future operating performance, as well as general economic, financial, competitive, legislative, regulatory and other conditions, some of which may be beyond our control.We have available to us, upon compliance with certain conditions, a revolving credit facility, less any letters of credit outstanding under the sub-line of the revolving credit facility. Availability under our revolving credit facility for cash and outstanding letters of credit was $14.9 million as of December 31, 2009, after deducting outstanding letters of credit of $3.1 million under this revolving line of credit at December 31, 2009. Cash flows from operating activities Cash provided by operating activities is comprised of net income (loss) from continuing operations adjusted for non-cash items and changes in operating assets and liabilities. Cash provided by continuing operating activities totaled $30.6million for 2009, compared to cash provided by operating activities of $22.2million for 2008, a year-over-year increase of $8.3million. The increase in cash provided by operations is principally related to changes in operating assets and liabilities and a reduction in our net loss before discontinued operations from $84.9 million in 2009 to $5.9 million in 2008. Changes in operating assets and liabilities and the related impact on our operating cash flows consist of the following: - 47 - Table of Contents Change Accounts receivable $ $ $ Inventories ) ) Accounts payable ) ) Other ) ) Increase (decrease) in operating assets and liabilities $ $ ) $ The net increase in cash was due to improved collection of our accounts receivable, partially offset by a decrease in accounts payable and other accrued expenses. Cash flows used in investing activities Cash flows used in investing activities of $10.0 million consist principally of capital expenditures for property, plant and equipment of $8.1 million and a partial payment $2.1 million for the working capital adjustment related to the acquisition of TeT during 2008. The capital expenditures were principally for upgrades to computer software and hardware related to the TeT acquisition, manufacturing tools and equipment related to new product launches and our move to contract manufacturing, and expenditures related to outfitting the new corporate headquarters. Depending on the global economic environment, we intend to spend approximately $8.0 million to $10.0 million over the next 12 months for capital expenditures related to computer software to further integrate the TeT product line and for manufacturing tools and equipment for new product launches. Cash flows from financing activities Cash flows used in financing activities of $3.0 million consist of payments made to Francisco Partners for partial, early extinguishment of the debt financing related to the TeT acquisition. Projected liquidity and capital resources At December31, 2009, cash and cash equivalents were $55.0 million. The amount of consolidated cash is subject to intra-month and seasonal fluctuations and includes balances held by subsidiaries worldwide that are needed to fund their operations. On January15, 2008, we entered into a loan agreement that provides for a revolving credit facility of up to $25.0million with the ability to borrow up to $40million if certain conditions are met. Available borrowings under the loan agreement are subject to borrowing base calculations based on the value of eligible inventory and accounts receivable. The loan agreement includes customary covenants and certain negative covenants prohibiting the occurrence of certain types of debt, limiting capital expenditures or disposing of assets. The obligations under the revolving credit facility are secured by the inventory and accounts receivable of certain of our subsidiaries in the U.S.and the U.K. The remaining balance of our consolidated assets are unencumbered under the loan agreement and, if needed, may be used as collateral for additional debt. All amounts outstanding under this agreement are due on January15, 2011. On February 10, 2010, the Loan Agreement was amended to allow us to enter into a transaction between our former subsidiary, HBNet, and The McDonnell Group, as well as making additional changes, including, among others, providing for the outstanding amounts under the Loan Agreement to now bear interest, at our option, at either: (i)LIBOR plus 200 or 250 basis points; or (ii)the bank’s prime rate plus 50 or 75 basis points depending on certain financial ratios. In addition, the borrowing base was amended to eliminate inventory from the borrowing base calculation. All amounts outstanding under the Loan Agreement continue to be due on January15, 2011. The forgoing description of the amendment to the Loan Agreement is qualified in its entirety by reference to the complete terms and conditions of the amendment to the Loan Agreement, a copy of which is attached to this Annual Report on Form 10-K as Exhibit 10.19 and is incorporated by reference herein. - 48 - Table of Contents During the second quarter of 2008, we completed the acquisition of TeT for approximately $150.5 To fund the acquisition, on February13, 2008, we entered into a credit agreement (the “Credit Agreement”) with Francisco Partners. The Credit Agreement provided for a loan of up to $60.0million to partially fund the acquisition at closing. The loan under the Credit Agreement bears interest at 10% per annum, provided that, at our election, interest may be capitalized and added to the principal of the loan to be repaid at maturity. The loan was funded by an affiliate of Francisco Partners, FP Hypercom Holdco, LLC (the “Lender”). All amounts outstanding under the Credit Agreement are due March 31, 2012. Based on past performance and current expectations, we believe that our cash flows from operations and other sources of liquidity, including borrowings available under our revolving credit facility or other financing options, will satisfy our working capital needs, capital expenditures, commitments, and other liquidity requirements associated with our operations and our TeT acquisition debt requirement through the next year.Should operating results prove unfavorable, we may need to obtain additional capital sources to meet our short-term liquidity and capital resource requirements. Contractual Obligations The following table summarizes our significant contractual obligations at December31, 2009, and the effect such obligations are expected to have on our liquidity and cash flows in future periods (dollars in thousands): Less than After Total 1 Year 1-3 Years 3-5 Years 5 Years Long-term debt $
